--------------------------------------------------------------------------------

EXHIBIT 10.1
Execution Version


SECOND AMENDMENT TO FIVE-YEAR REVOLVING CREDIT AGREEMENT


This SECOND AMENDMENT TO FIVE-YEAR REVOLVING CREDIT AGREEMENT (this
“Amendment”), dated as of June 7, 2019, is by and among SOUTH JERSEY GAS
COMPANY, a New Jersey corporation (the “Original Borrower”), SJI UTILITIES,
INC., a New Jersey corporation (“SJIU”), the Lenders signatory hereto and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association organized and
existing under the laws of the United States of America, as administrative agent
(in such capacity, the “Administrative Agent”).  Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).


W I T N E S S E T H


WHEREAS, the Original Borrower, the Lenders and the Administrative Agent are
parties to that certain Five-Year Revolving Credit Agreement dated as of August
14, 2017 (as amended by that certain First Amendment to Five-Year Revolving
Credit Agreement dated June 14, 2018, the “Existing Credit Agreement”);


WHEREAS, SJIU owns 100% of the issued and outstanding common stock of the
Original Borrower; and


WHEREAS, the Original Borrower and SJIU (each a “Borrower” and collectively, the
“Borrowers”) desire to (i) amend the Existing Credit Agreement in order for SJIU
to join the Credit Agreement and other Loan Documents as a “Borrower” and (ii)
make certain other amendments to the Existing Credit Agreement and the other
Loan Documents in connection therewith.  The Lenders and the Administrative
Agent have agreed to the joinder of SJIU as a Borrower and to make such other
amendments to the Existing Credit Agreement and the other Loan Documents on the
terms and conditions set forth herein (the Existing Credit Agreement as amended
by this Amendment, the “Credit Agreement”).


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I


AMENDMENTS TO CREDIT AGREEMENT


1.1         Joinder.  Effective as of the Second Amendment Effective Date (as
defined below), each party hereto agrees that SJIU shall be deemed to be a party
to and a “Borrower” under the Credit Agreement and shall be bound by all of the
terms and provisions applicable to a “Borrower” under the Credit Agreement and
the other Loan Documents.  Without limiting the foregoing, SJIU hereby agrees
that, by its execution of this Amendment, it becomes a party to the Credit
Agreement as a “Borrower” thereunder and expressly assumes all of the
obligations of a “Borrower” thereunder.  Each party hereto further agrees that
all references in the Credit Agreement and the other Loan Documents to the
“Borrower” shall be deemed amended to include SJIU for all purposes.



--------------------------------------------------------------------------------

1.2          Amendments to Credit Agreement.  Effective as of the Second
Amendment Effective Date, the Existing Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example:  stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example:  double
underlined text) as set forth in Annex A attached hereto.


ARTICLE II


CONDITIONS TO EFFECTIVENESS


This Amendment shall become effective as of the date (such date being referred
to as the “Second Amendment Effective Date”) when, and only when, each of the
following conditions precedent shall have been satisfied:


2.1          Execution of Second Amendment.  The Administrative Agent shall have
received duly executed counterparts of this Amendment from each Borrower and
each Lender.


2.2         Secretary’s Certificates.  The Administrative Agent shall have
received (i) a certificate of the secretary or assistant secretary of SJIU,
dated the Second Amendment Effective Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying (A) that attached thereto
is a true and complete copy of the certificate of incorporation and all
amendments thereto of SJIU, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) that attached
thereto is a true and complete copy of the by-laws of SJIU in effect on the
Second Amendment Effective Date and at all times since a date prior to the date
of the resolutions described in clause (C) below, (C) that attached thereto is a
true and complete copy of resolutions or consents, as applicable, duly adopted
by the board of directors of SJIU authorizing the execution, delivery and
performance of this Amendment and the other Loan Documents and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (D) that the organizational documents of SJIU have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing attached thereto, (E) as to the incumbency and specimen signature of
each officer of SJIU executing this Amendment and any other document delivered
in connection herewith on its behalf and (F) that attached thereto is a true and
complete copy of all Governmental Actions, if any, required in connection with
the execution, delivery and performance of this Amendment and the other Loan
Documents; and (ii) a certificate of another officer as to the incumbency and
specimen signature of such secretary or assistant secretary executing the
certificate pursuant to (i) above.


2.3       Officer’s Certificate.  The Administrative Agent shall have received a
certificate, signed by the chief executive officer or chief financial officer of
each Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that (A) all representations and warranties of
such Borrower contained in the Credit Agreement and the other Loan Documents
(including the representations and warranties set forth in Section 3.2 hereof)
are true and correct as of the Second Amendment Effective Date after giving
effect to this Amendment (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date),
and (B) no Default or Event of Default with respect to such Borrower has
occurred and is continuing, both immediately before and after giving effect to
this Amendment.


2

--------------------------------------------------------------------------------

2.4        Fees and Expenses.  The Borrowers shall have paid all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.


2.5         Amended and Restated Notes.  Each Lender requesting the same shall
have received an amended and restated Note executed by the Borrowers.


2.6         Opinion.  The Administrative Agent shall have received the legal
opinion of Cozen O’Connor, counsel to the Borrowers, as to such matters as the
Administrative Agent and the Lenders may reasonably request, addressed to the
Administrative Agent and the Lenders in form and substance reasonably acceptable
to the Administrative Agent.


2.7         Financial Information.  The Administrative Agent shall have received
the financial statements referred to in Section 5.01(g) of the Credit Agreement.


2.8         Patriot Act Information.  The Administrative Agent and the Lenders
shall have received any information necessary for the Administrative Agent or
any Lender to verify the identity of SJIU as required by the Patriot Act or
other “know your customer” and anti-money laundering rules and regulations.


ARTICLE III


MISCELLANEOUS


3.1        Amended Terms.  On and after the Second Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2         Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, each Borrower represents and warrants to the
Administrative Agent and each Lender, as of the date hereof, as follows:


(a)          Such Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(b)        This Amendment has been duly executed and delivered by such Borrower
and constitutes such Borrower’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Borrower of this Amendment.


3

--------------------------------------------------------------------------------

(d)          The representations and warranties set forth in Article V of the
Credit Agreement and in any other Loan Document are true and correct in all
material respects with respect to such Borrower as of the date hereof (without
duplication of any materiality qualifiers therein and except for those which
expressly relate to an earlier date).


(e)          After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default with respect to
such Borrower.


(f)          The Obligations are not reduced or, other than as expressly set
forth in Annex A hereto, modified by this Amendment and are not subject to any
offsets, defenses or counterclaims.


3.3         Reaffirmation of Obligations.  The Credit Agreement and each of the
other Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and each Borrower hereby ratifies the
Credit Agreement and each other Loan Document to which such Borrower is a party
and acknowledges and reaffirms (a) that it is bound by all terms of the Credit
Agreement and the other Loan Documents applicable to it and (b) that it is
responsible for the observance and full performance of its Obligations.


3.4         Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.


3.5         [Reserved].


3.6         Further Assurances.  Each Borrower agrees to promptly take such
action, upon the request of the Administrative Agent, as is reasonably necessary
to carry out the intent of this Amendment.


3.7         Entirety.  This Amendment, together with the other Loan Documents,
embody the entire agreement among the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.


3.8         Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment.  Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.


3.9       No Actions, Claims, Etc.  As of the date hereof, each Borrower hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.


4

--------------------------------------------------------------------------------

3.10       GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


3.11       Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


3.12       Submission to Jurisdiction; Waivers; Waiver of Jury Trial.  The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.


3.13       No Waivers.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Second Amendment to
Five-Year Revolving Credit Agreement to be duly executed on the date first above
written.



 
ORIGINAL BORROWER:
             
SOUTH JERSEY GAS COMPANY
           
By:
/s/ Ann T. Anthony
     
Name:

Ann T. Anthony      
Title:

Treasurer  




 
SJIU:
             
SJI UTILITIES, INC.
           
By:
/s/ Ann T. Anthony
     
Name:

Ann T. Anthony      
Title:

Principal Financial Officer  



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender, as an Issuing Lender and as a Lender
     
By:
/s/ Jesse Tannuzzo
   


Name: Jesse Tannuzzo    


Title:   Vice President  



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as an Issuing Lender and as a Lender
           
By:
/s/ Richard R. Powell
     
Name:
Richard R. Powell
     
Title:
Authorized Officer
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as an Issuing Lender and as a Lender
           
By:
/s/ Justin Martin
     
Name:
Justin Martin
     
Title:
Authorized Officer
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION, as an Issuing Lender and as a Lender
           
By:
/s/ Alex Rolfe
     
Name:
Alex Rolfe
     
Title:
Vice President
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
CITIZENS BANK, N.A., as a Lender
           
By:
/s/ Hassan Shakeel
     
Name:
Hassan Shakeel
     
Title:
Vice President
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
TD BANK, N.A., as an Issuing Lender and as a Lender
           
By:
/s/ Vijay Prasad
     
Name:
Vijay Prasad
     
Title:
Senior Vice President
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
           
By:
/s/ Tim Wiegand
     
Name:
Tim Wiegand
     
Title:
Senior Vice President
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION, as a Lender
           
By:
/s/ Renee M. Bonnell
     
Name:
Renee M. Bonnell
     
Title:
Senior Vice President
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
           
By:
/s/ Brooks W. Thropp
     
Name:
Brooks W. Thropp
     
Title:
Administrative V.P.
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
PROVIDENT BANK, as a Lender
           
By:
/s/ Vincent S. Vita
     
Name:
Vincent S. Vita
     
Title:
Senior Vice President
 



SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX A


ANNEX A
AMENNDED CREDIT AGREEMENT


See attached.



--------------------------------------------------------------------------------

ANNEX A
As amended by the First Amendment to Five-Year Revolving Credit Agreement, dated
June 14, 2018 and the Second Amendment to Five-Year Revolving Credit Agreement,
dated June 7, 2019


Deal CUSIP Number: 83851QAJ7
Revolving Loan CUSIP Number: 83851QAK4



--------------------------------------------------------------------------------

FIVE-YEAR REVOLVING
CREDIT AGREEMENT


Dated as of August 14, 2017


among


SOUTH JERSEY GAS COMPANY,


and


SJI UTILITIES, INC.,
as Borrowers


and


THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender, Swingline Lender, Issuing Lender and Administrative Agent


and


BANK OF AMERICA, N.A.,
JP MORGAN CHASE BANK, N.A. AND PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents and Issuing Lenders


and


CITIZENS BANK OF PENNSYLVANIA,
as Documentation Agent


Arranged by:


WELLS FARGO SECURITIES, LLC, J.P. MORGAN CHASE BANK, N.A., BOFA SECURITIES,
INC., AND PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
Page
   
ARTICLE I         DEFINITIONS
1
         
SECTION 1.01
Certain Defined Terms
1
 
SECTION 1.02
Computation of Time Periods
25
 
SECTION 1.03
Accounting Terms and Determinations
26
 
SECTION 1.04
Terminology
26
 
SECTION 1.05
Use of Defined Terms
27
       
ARTICLE II        LOANS
27
         
SECTION 2.01
Revolving Loans
27
 
SECTION 2.02
Swingline Loans
28
 
SECTION 2.03
Procedure for Advances of Loans
30  
SECTION 2.04
[Reserved]
32
 
SECTION 2.05
Fees
32
 
SECTION 2.06
Reduction of Commitments
32  
SECTION 2.07
Prepayment of Loans
33  
SECTION 2.08
Increase in Commitment
35  
SECTION 2.09
Evidence of Debt; Notes
36
 
SECTION 2.10
Interest Rates
37
 
SECTION 2.11
Additional Interest on LIBOR Rate Loans
39
 
SECTION 2.12
Interest Rate Determination; Changed Circumstances
39
 
SECTION 2.13
Voluntary Conversion of Loans
42  
SECTION 2.14
Increased Costs
42  
SECTION 2.15
Illegality
44
 
SECTION 2.16
Nature of Obligations of Lenders Regarding Extensions of Credit; Pro Rata
Treatment; Assumption by the Administrative Agent
44
 
SECTION 2.17
Taxes; Foreign Lenders
45
 
SECTION 2.18
Extension of Stated Termination Date
47
 
SECTION 2.19
[Reserved]
49
 
SECTION 2.20
[Reserved]
49
 
SECTION 2.21
Mitigation Obligations; Replacement of Lenders
49
       
ARTICLE III       L/C FACILITY
50
         
SECTION 3.01
Letters of Credit
50  
SECTION 3.02
Procedure for Issuance of Letters of Credit
51  
SECTION 3.03
Commissions and Other Charges
51  
SECTION 3.04
L/C Participations
52
 
SECTION 3.05
Reimbursement Obligation of the Borrower
53  
SECTION 3.06
Obligations Absolute
54
 
SECTION 3.07
Defaulting Lenders
54
 
SECTION 3.08
Cash Collateral
57



-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
Page
   
ARTICLE IV       CONDITIONS PRECEDENT
58
         
SECTION 4.01
Conditions Precedent to the Execution and Delivery of this Agreement
58
 
SECTION 4.02
Additional Conditions Precedent
60
 
SECTION 4.03
[Reserved]
60
 
SECTION 4.04
Reliance on Certificates
60        
ARTICLE V        REPRESENTATIONS AND WARRANTIES
61
         
SECTION 5.01
Representations and Warranties of the Borrower
61        
ARTICLE VI       COVENANTS OF THE COMPANY
66
         
SECTION 6.01
Affirmative Covenants
66
 
SECTION 6.02
Negative Covenants
69
 
SECTION 6.03
Reporting Requirements
70  
SECTION 6.04
Financial Covenants
73        
ARTICLE VII     EVENTS OF DEFAULT
73          
SECTION 7.01
Events of Default
73  
SECTION 7.02
Upon an Event of Default
75  
SECTION 7.03
Rights and Remedies Cumulative; Non-Waiver; Etc
75        
ARTICLE VIII    THE ADMINISTRATIVE AGENT
76          
SECTION 8.01
Appointment and Authority
76  
SECTION 8.02
Rights as a Lender
77  
SECTION 8.03
Exculpatory Provisions
77  
SECTION 8.04
Reliance by Administrative Agent
78  
SECTION 8.05
Delegation of Duties
78  
SECTION 8.06
Resignation of Administrative Agent
79  
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
79  
SECTION 8.08
No Other Duties, Etc
80  
SECTION 8.09
Administrative Agent May File Proof of Claim
80        
ARTICLE IX      MISCELLANEOUS
82          
SECTION 9.01
Amendments, Etc
82  
SECTION 9.02
Notices, Etc
82  
SECTION 9.03
No Waiver; Remedies
85  
SECTION 9.04
Set-off
85  
SECTION 9.05
Indemnification
86  
SECTION 9.06
Liability of the Lenders
88  
SECTION 9.07
Costs, Expenses and Taxes
89  
SECTION 9.08
[Reserved]
90  
SECTION 9.09
Benefit of Agreement
90  
SECTION 9.10
Severability
94



-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



     
Page
         
SECTION 9.11
Governing Law
94
 
SECTION 9.12
Headings
94  
SECTION 9.13
Submission To Jurisdiction; Waivers
94  
SECTION 9.14
Acknowledgments
95  
SECTION 9.15
Waivers of Jury Trial
95  
SECTION 9.16
Confidentiality
95  
SECTION 9.17
Counterparts; Integration; Effectiveness; Electronic Execution
96  
SECTION 9.18
Reversal of Payments
97  
SECTION 9.19
No Advisory or Fiduciary Responsibility
97  
SECTION 9.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
98



EXHIBITS
   
Exhibit A-1
Form of Revolving Loan Note
Exhibit A-2
Form of Swingline Note
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Notice of Swingline Borrowing
Exhibit D
Form of Notice of Account Designation
Exhibit E
Form of Notice of Conversion/Continuation
Exhibit F
Form of Assignment and Assumption
Exhibit G
Form of Compliance Certificate
Exhibit H
Form of Extension Letter
Exhibit I
Form of Sublimit Adjustment Letter
   
SCHEDULES
   
Schedule I
Commitment Schedule
Schedule II
Ownership
Schedule III
Existing Letters of Credit
Schedule IV
First Mortgage Notes



-iii-

--------------------------------------------------------------------------------

FIVE-YEAR
REVOLVING CREDIT AGREEMENT


This FIVE-YEAR REVOLVING CREDIT AGREEMENT (as it may be amended, supplemented or
otherwise modified in accordance with the terms hereof at any time and from time
to time, this “Agreement”) dated as of August 14, 2017, among SOUTH JERSEY GAS
COMPANY, a New Jersey corporation (the “Original Borrower”), SJI Utilities,
Inc., a New Jersey corporation (“SJIU” and together with the Original Borrower,
each a “Borrower” and collectively, the “Borrowers”), the several banks and
other financial institutions from time to time parties to this Agreement (each a
“Lender” and collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association organized and existing under the
laws of the United States of America (“Wells Fargo”), as administrative agent
for the Lenders hereunder (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrative Agent”).


PRELIMINARY STATEMENTS


WHEREAS, the Borrowers have requested that the Lenders make revolving credit
loans to the Borrower and issue or participate in letters of credit for the
account of the Borrowers, in an aggregate principal amount of up to $200,000,000
($100,000,000 of which shall be available for the issuances of letters of
credit) at any one time outstanding, for the repayment of Indebtedness under the
Existing Credit Facility, general corporate purposes and for working capital of
the Borrowers and their respective Subsidiaries or Affiliates; and


WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:


DEFINITIONS


Certain Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):


“Acquisition” means any transaction or series of related transactions by which
any Borrower or any Subsidiary directly or indirectly (a) acquires all or
substantially all of the assets comprising one or more business units of any
other Person, whether through purchase of assets, merger or otherwise or (b)
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority of the Capital Stock of any other Person or a
majority of the Capital Stock of such Person having ordinary voting power for
the election of directors or members of a similar governing body of such Person.


“Additional Commitment Lender” has the meaning assigned to that term in Section
2.18(d)(ii).



--------------------------------------------------------------------------------

“Additional Lender” has the meaning assigned to that term in Section 2.08(a).


“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.


“Administrative Agent’s Office” means the office of the Administrative Agent as
set forth in Section 9.02.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010, as amended, and the rules and regulations thereunder, and
other similar legislation.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person.  A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.


“Agreement” means this Five-Year Revolving Credit Agreement, as it may be
amended, supplemented or otherwise modified in accordance with the terms hereof
at any time and from time to time.


“Anniversary Date” has the meaning assigned to that term in Section 2.18(a).


“Applicable Base Rate Margin” shall have the meaning set forth in the definition
of Applicable Margin.


“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi–judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).


“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified in such Lender’s administrative questionnaire delivered to
the Administrative Agent, or such other office of such Lender as such Lender may
from time to time specify to the Borrowers and the Administrative Agent.


“Applicable Letter of Credit Fee Margin” shall have the meaning set forth in the
definition of Applicable Margin.


“Applicable LIBOR Margin” shall have the meaning set forth in the definition of
Applicable Margin.


2

--------------------------------------------------------------------------------

“Applicable Margin” means, for the applicable interest rate on Loans made to any
Borrower, Facility Fees payable by any Borrower pursuant to Section 2.05(a), and
Letter of Credit fees and commissions payable by any Borrower pursuant to
Section 3.03(a), the rate per annum as set forth in the “Pricing Grid” below,
determined by reference to the Debt Ratings:


Pricing Grid
Tier
Debt Ratings
Facility Fee
Applicable Base
Rate Margin
Applicable LIBOR
Margin or Applicable
Letter of Credit Fee
Margin
I
> A+/A1
0.075%
0.000%
0.800%
II
A/A2
0.100%
0.000%
0.900%
III
A-/A3
0.125%
0.000%
1.000%
IV
BBB+/Baa1
0.175%
0.075%
1.075%
V
< BBB/Baa2
0.225%
0.275%
1.275%



The Applicable Margin shall be adjusted effective on the next Business Day
following any change in the applicable Borrower’s Debt Ratings.  Each Borrower
shall notify the Administrative Agent in writing promptly after becoming aware
of any change in its Debt Ratings.


“Applicable Share” means, at any time, the percentage by which any Borrower’s
Sublimit bears to the amount of the Commitments at such time.


“Application” means an application, in the form specified by an Issuing Lender
from time to time, requesting such Issuing Lender to issue a Letter of Credit.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A., BofA
Securities, Inc., and PNC Capital Markets LLC, each in its capacity as a joint
lead arranger and joint book runner, and their successors and assigns.


“Assignment and Assumption” means an Assignment and Assumption executed in
accordance with Section 9.09 in the form attached hereto as Exhibit F or any
other form approved by the Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


3

--------------------------------------------------------------------------------

“Bank of America Fee Letter” means that certain fee letter dated June 28, 2017,
among the Original Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
and Bank of America, N.A.


“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of (i) the Prime Rate; (ii) 1/2 of one percent per annum
above the Federal Funds Rate in effect from time to time; and (iii) except
during any period of time during which a notice delivered to Borrowers under
Section 2.12 shall remain in effect, the LIBOR Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus one percent.


“Base Rate Loan” means all Loans, or portions thereof, bearing interest based on
the Base Rate.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
the ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Borrower” has the meaning assigned to that term in the preamble hereto.


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.


“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lenders.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


4

--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.


“Change in Control” means with respect to any Borrower, (a) the Parent shall
cease at any time to own, directly or indirectly, at least 100% of the Capital
Stock having voting rights of such Borrower, or (b) the occurrence of either of
the following:  (i) any entity, person (within the meaning of Section 14(d) of
the Exchange Act) or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) which theretofore was beneficial owner (as defined in Rule
13d 3 under the Exchange Act) of less than 30% of the Parent’s then outstanding
common stock either (x) acquires shares of common stock of the Parent in a
transaction or series of transactions that results in such entity, person or
group directly or indirectly owning beneficially 30% or more of the outstanding
common stock of the Parent, or (y) acquires, by proxy or otherwise, the right to
vote for the election of directors, for any merger, combination or consolidation
of the Parent or any of its direct or indirect Subsidiaries, or, for any other
matter or question, more than 30% of the then outstanding voting securities of
the Parent; or (ii) a majority of the directors of the board of directors of the
Parent fail to consist of Continuing Directors.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation or application thereof by any Governmental
Authority, including any Regulatory Change or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.


“Closing Date” means August 14, 2017.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.


“Commitment” means, with respect to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule I or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.


“Commitment Increase” has the meaning assigned to that term in Section 2.08(a).


“Commitments” means the total of the Lenders’ Commitments.


“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time.  The initial Commitment Percentage of each Lender is set out on Schedule
I.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.


5

--------------------------------------------------------------------------------

“Consenting Lender” has the meaning assigned to that term in Section 2.18(d).


“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.


“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
applicable Borrower and its Consolidated Subsidiaries, without duplication,
plus (b) the sum of the Capital Stock (excluding treasury stock and capital
stock subscribed for and unissued) and surplus (including earned surplus,
capital surplus, translation adjustment and the balance of the current profit
and loss account not transferred to surplus) accounts of such Borrower and its
Consolidated Subsidiaries appearing on a consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries, in each case prepared as of the date
of determination in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(d), after
eliminating all intercompany transactions and all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries.


“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.


“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.13 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.13.


“Current Stated Termination Date” has the meaning assigned to that term in
Section 2.18(c).


“Debt Ratings” means, with respect to a Borrower, the ratings determined by a
Rating Agency and shall be based upon the availability of such ratings as
follows:


(a)          The senior unsecured non-credit enhanced debt ratings of such
Borrower by each Rating Agency, subject to the proviso immediately below;
provided that in the event that there is no such rating then in effect for such
Borrower from a particular Rating Agency, such Rating Agency’s issuer rating or
issuer credit rating (as applicable) for such Borrower, subject to the proviso
immediately below;


If such Borrower shall maintain a rating referred to in (a) above from only one
Rating Agency, the Pricing Level for such Borrower shall be determined by
reference to that one rating;


If none of the ratings in (a) above are available, then Pricing Level V shall
apply;


provided, that, for purposes of the foregoing, if the Debt Ratings of such
Borrower established or deemed to have been established by the two Rating
Agencies shall fall within different “Tiers” on the chart set forth above, then
(i) in any case where the ratings differential is one tier, the higher rating
will apply and (ii) in any case where the ratings differential is two tiers or
more, the tier one below the higher of the two will apply.


6

--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrowers, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings to reflect such changed rating system or the unavailability of
ratings from either or both Rating Agencies, and, pending the effectiveness of
any such amendment, the applicable tier shall be determined by reference to the
Debt Ratings of the applicable Borrower most recently in effect prior to such
change or cessation.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.


“Default Rate” means a per annum rate equal to 2% greater than (i) in the case
of each Base Rate Loan, the Base Rate plus the Applicable Base Rate Margin then
in effect, (ii) in the case of each LIBOR Rate Loan, the LIBOR Rate for such
Interest Period, plus the Applicable LIBOR Margin then in effect,  and (iii) in
the case of each Swingline Loan, either the LIBOR Market Index Rate plus the
Applicable LIBOR Margin then in effect, or the Base Rate plus the Applicable
Base Rate Margin then in effect, as applicable based on the Type of Swingline
Loan selected by the applicable Borrower.


“Defaulting Lender” means, subject to Section 3.07(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrowers, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or any Borrower, to confirm in
writing to the Administrative Agent and the Borrowers that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrowers), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.07(b)) upon delivery of written notice
of such determination to the Borrowers, each Issuing Lender, the Swingline
Lender and each Lender.


7

--------------------------------------------------------------------------------

“Disclosure Documents” means the Borrower’s Annual Report on Form 10 K for the
year ended December 31, 2016, Borrower’s Quarterly Report on Form 10-Q for the
quarter(s) ended March 31, 2017 and June 30, 2017, and any Current Report on
Form 8-K delivered to the Lenders at least three (3) Business Days prior to the
Closing Date.


“Dollar” or “$” means dollars in lawful currency of the United States of
America.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Election Date” shall have the meaning set forth in Section 2.18(b).


“Electronic Means” shall have the meaning set forth in Section 6.03.


“Employee Benefit Plan” means, with respect to any Borrower, any employee
benefit plan within the meaning of Section 3(3) of ERISA that is maintained for
employees of such Borrower or, in the case of a Pension Plan or a Multiemployer
Plan, maintained or contributed to by such Borrower or any current or former
ERISA Affiliate thereof.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.


8

--------------------------------------------------------------------------------

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.


“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.


“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.


“Environmental Notices” means notice from any Environmental Authority or by any
other Authority, of possible or alleged noncompliance with or liability under
any Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Environmental Authority or from any
other Authority for correction of any violation of any Environmental Requirement
or any investigations concerning any violation of any Environmental Requirement.


“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.


“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.


“Environmental Requirement” means any legal requirement relating to the
environment and applicable to any Borrower or its properties, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees and common law.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means, with respect to any Borrower, any Person who together
with such Borrower or any of its Subsidiaries is treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code.


9

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.


“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency Liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Event of Default” has the meaning assigned to that term in Section 7.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), gross receipts,
capital stock taxes or franchise taxes imposed on it, by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by any Borrower
under Section 2.21(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Applicable Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.17(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Applicable Lending Office (or assignment), to receive additional amounts
from such Borrower with respect to such withholding tax pursuant to Section
2.17(a), and (d) any U.S. federal withholding taxes imposed under FATCA.


“Existing Letters of Credit” shall mean those letters of credit as described on
Schedule III attached hereto, which shall remain in existence and be deemed to
have been issued under this Agreement pursuant to the terms of Section 3.01(a).


“Existing Credit Facility” means that certain Four-Year Revolving Credit
Agreement, dated as of May 5, 2011, among the Original Borrower, the lenders
referred to therein and Wells Fargo Bank, as administrative agent, as amended by
that certain First Amendment to Credit Agreement dated as of September 27, 2013.


“Extension” has the meaning assigned to that term in Section 2.18(a).


“Extension Condition” has the meaning assigned to that term in Section 2.18(a).


10

--------------------------------------------------------------------------------

“Extension Letter” has the meaning assigned to that term in Section 2.18(a).


“Extension of Credit” means, as to any Lender at any time, any Loan made
hereunder, any issuance of a Letter of Credit hereunder, or any Reimbursement
Obligation incurred hereunder, and “Extensions of Credit” means an amount equal
to the sum of all Loans then outstanding and the aggregate amount of all L/C
Obligations then outstanding.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Facility Fee” has the meaning assigned to that term in Section 2.05(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.  Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Fee Letters” means, collectively, the Wells Fargo Fee Letter, Bank of America
Fee Letter, JPMorgan Fee Letter, and the PNC Fee Letter.


“Final Fee Payment Date” means the date all Commitments have been terminated and
all Loans have been paid in full.


“First Mortgage Notes” means those First Mortgage Notes identified on Schedule
IV attached hereto, and subsequent promissory notes or other evidences of
indebtedness of the Original Borrower in each case secured by first mortgages on
property owned by the Original Borrower or its Subsidiaries.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Commitment Percentage
of the outstanding L/C Obligations with respect to Letters of Credit issued by
such Issuing Lender other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.


11

--------------------------------------------------------------------------------

“Fronting Fee” has the meaning assigned to that term in Section 3.03(b).


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Action” means, with respect to any Borrower, all authorizations,
consents, approvals, waivers, exceptions, variances, orders, licenses,
exemptions, publications, filings, notices to and declarations of or with any
Governmental Authority, required to be made by such Borrower, other than routine
reporting requirements the failure to comply with which will not affect the
validity or enforceability of this Agreement or any other Loan Document or have
a material adverse effect on the transactions contemplated by this Agreement or
any other Loan Document.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
the applicable Borrower or such Borrower’s operations, (c) the presence of which
require investigation or remediation under any Environmental Law or common law,
(d) the discharge or emission or release of which requires a permit or license
under any Environmental Law or other Governmental Action, (e) which are deemed
to constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.


“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.


12

--------------------------------------------------------------------------------

“Increasing Lender” has the meaning assigned to that term in Section 2.08(a).


“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) Reimbursement Obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
clauses (a) through (f) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (g)
above.  For the avoidance of doubt and notwithstanding anything to the contrary
set forth above, Permitted Commodity Hedging Obligations and Capital Stock,
including Capital Stock having a preferred interest, shall not constitute
Indebtedness for purposes of this Agreement.


“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.


“Indemnitee” has the meaning assigned to that term in Section 9.05.


“Information” has the meaning assigned to that term in Section 9.16.


“Informational Materials” has the meaning assigned to that term in Section 6.03.


“Initial Sublimit” means, with respect to each Borrower, as of the Second
Amendment Effective Date, the amount set forth opposite its name in the
following table:


Borrower
 
Initial Sublimit
 
Original Borrower
 
$
200,000,000
 
SJIU
 
$
0
 



; provided that, upon the Satisfaction of the SJIU Sublimit Conditions, the
Initial Sublimits of each Borrower shall automatically, and without any further
action by any Person, be adjusted to the amounts set forth opposite their
respective names in the following table:


13

--------------------------------------------------------------------------------

Borrower
 
Initial Sublimit
 
Original Borrower
 
$
175,000,000
 
SJIU
 
$
25,000,000
 



“Interest Period” has the meaning assigned to that term in Section 2.10(b).


“Investment” shall mean, with respect to any Borrower, any investment
(including, without limitation, any loan or advance) of such Borrower or any
Subsidiary thereof in or to any Person, whether payment therefor is made in cash
or Capital Stock of such Borrower or any Subsidiary thereof, and whether such
investment is directly or indirectly by acquisition of Capital Stock or
Indebtedness, or by loan, advance, transfer of property out of the ordinary
course of business, capital contribution, equity or profit sharing interest,
extension of credit on terms other than those normal in the ordinary course of
business or otherwise.


“ISP 98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.


“Issuing Lender” means each of Wells Fargo Bank, Bank of America, N.A.,
JPMorgan, PNC Bank, TD Bank, N.A., and any other Lender to the extent it has
agreed in its sole discretion to act as an “Issuing Lender” hereunder and that
has been approved in writing by the Borrowers and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably delayed or
withheld), each in their capacity as issuers of Letters of Credit hereunder.


“JPMorgan Fee Letter” means that certain fee letter dated June 28, 2017, among
the Original Borrower and JPMorgan Chase Bank, N.A.


“L/C Commitment” means, with respect to each Issuing Lender, unless such Issuing
Lender agrees to a higher amount in its sole discretion, the lesser of (a)
$2,500,000 and (b) such Issuing Lender’s Commitment.


“L/C Facility” means the letter of credit facility established pursuant to
Article III.


“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.


“L/C Participants” means, with respect to a Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender that issued such
Letter of Credit.


“L/C Sublimit” means the lesser of (a) $100,000,000 and (b) the aggregate
Commitments.


“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns, and, with
respect to Swingline Loans, the Swingline Lender.


14

--------------------------------------------------------------------------------

“Lending Office” means, as to each Lender, its office located at its address set
forth in such Lender’s administrative questionnaire delivered to the
Administrative Agent, or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrowers and the
Administrative Agent.


“Letters of Credit” has the meaning assigned to that term in Section 3.01(a).


“LIBOR” means,


(a)          for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; and


for any interest rate calculation with respect to a Base Rate Loan, the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day.  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.


Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.


“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as reported on Reuters Screen LIBOR01 Page (or any applicable successor
page) as of 11:00 a.m., London time, for such day, provided, if such day is not
a Business Day, the immediately preceding Business Day (or if not so reported,
then as determined by the Swingline Lender from another recognized source or
interbank quotation).  Notwithstanding the foregoing, if at any time the LIBOR
Market Index Rate shall be less than zero, such rate shall be deemed to be zero
for all purposes in this Agreement.


“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:


15

--------------------------------------------------------------------------------

LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



Notwithstanding the foregoing, if at any time the LIBOR Rate shall be less than
zero, the LIBOR Rate shall be deemed to be zero for all purposes in this
Agreement.


“LIBOR Rate Loan” means all Loans, or portions thereof, bearing interest based
on the LIBOR Rate (other than a Base Rate Loan for which interest is determined
by reference to LIBOR).


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.


“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any L/C Obligation, Loan or other Extension
of Credit, and any other document or instrument delivered from time to time in
connection with this Agreement, the Notes or the Extensions of Credit, as such
documents and instruments may be amended or supplemented from time to time.


“Loans” means the Swingline Loans and Revolving Loans.


“Material Adverse Effect” means, with respect to any Borrower, a material
adverse effect on (a) the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of such Borrower and
its Subsidiaries on a consolidated basis, taken as a whole, (b) the ability of
such Borrower to perform its obligations under this Agreement or any of the
other Loan Documents to which such Borrower is a party or (c) the validity or
enforceability against such Borrower of this Agreement, any of the other Loan
Documents to which such Borrower is a party, or the rights and remedies of the
Administrative Agent, the Issuing Lenders and the Lenders hereunder or
thereunder.


“Maximum Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below, as such amount may be modified from time
to time pursuant to Section 2.06(c) or Section 2.08(f); provided, that at no
time may the Sublimit or Maximum Sublimit for any Borrower exceed the amount of
Indebtedness such Borrower is authorized to incur pursuant to any order, rule or
regulation of any Governmental Authority having jurisdiction over such Borrower
at such time.


Borrower
 
Maximum Sublimit
 
Original Borrower
 
$
200,000,000
 
SJIU
 
$
175,000,000
 



16

--------------------------------------------------------------------------------



“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their
reasonable discretion.


“Minimum Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below, as such amount may be modified from time
to time pursuant to Section 2.06(c) or Section 2.08(f).


Borrower
 
Minimum Sublimit
 
Original Borrower
 
$
25,000,000
 
SJIU
 
$
0
 



“MNPI” has the meaning assigned to that term in Section 6.03.


“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.


“Multiemployer Plan” means a “Multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the applicable Borrower or any ERISA Affiliate
thereof is making, or is accruing an obligation to make, or has accrued an
obligation to make contributions within the preceding five (5) years.


“Non-Consenting Lender” has the meaning assigned to that term in Section
2.18(d).


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means the collective reference to the Revolving Loan Notes and the
Swingline Note.


“Notice of Account Designation” has the meaning assigned to that term in Section
2.03(d)(i).


“Notice of Borrowing” has the meaning assigned to that term in Section
2.03(a)(i)(A).


“Notice of Conversion/Continuation” has the meaning assigned to that term in
Section 2.13.


“Notice of Swingline Borrowing” has the meaning assigned to that term in Section
2.03(a)(ii).


17

--------------------------------------------------------------------------------

“Obligations” means, with respect to any Borrower, in each case, whether now in
existence or hereafter arising:  (a) the principal of and interest on (including
interest accruing after the filing of any bankruptcy or similar petition) the
Loans, (b) the L/C Obligations, (c) all payment and other obligations owing by
such Borrower to any Lender or the Administrative Agent under any other
agreement to which a Lender is a party (or any Affiliate of a Lender) which is
related to and permitted under this Agreement or any of the other Loan
Documents, and (d) all other fees and commissions (including attorney’s fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by such Borrower or any Subsidiary
thereof to the Lenders, the Issuing Lenders, or the Administrative Agent, in
each case under or in respect of this Agreement, any Note, any Letter of Credit,
or any of the other Loan Documents of every kind, nature and description, direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note,
and whether or not for the payment of money under or in respect of this
Agreement, any Note, any Letter of Credit, or any of the other Loan Documents.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Original Borrower” has the meaning assigned to that term in the preamble
hereto.


“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, other than taxes owed directly by the applicable Borrower
to any Governmental Authority, other than any of the foregoing that constitute
Excluded Taxes.


“Parent” means South Jersey Industries, Inc., a New Jersey corporation.


“Participant” has the meaning assigned to that term in Section 9.09(d).


“Participant Register” has the meaning assigned to that term in Section 9.09(d).


“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the applicable Borrower or
any ERISA Affiliate thereof or (b) has at any time within the preceding six (6)
years been maintained for the employees of the applicable Borrower or any
current or former ERISA Affiliates thereof.


“Permitted Commodity Hedging Obligations” means obligations of the applicable
Borrower with respect to commodity agreements or other similar agreements or
arrangements entered into in the ordinary course of business designed to protect
against, or mitigate risks with respect to, fluctuations of commodity prices to
which such Borrower or any Subsidiary thereof is exposed to in the conduct of
its business so long as (a) the management of such Borrower has determined that
entering into such agreements or arrangements are bona fide hedging activities
which comply with such Borrower’s risk management policies and (b) such
agreements or arrangements are not entered into for speculative purposes and are
not of a speculative nature.


18

--------------------------------------------------------------------------------

“Permitted Indebtedness” means, with respect to each Borrower, any of the
following:


(a)          Indebtedness under this Agreement;


Indebtedness of the Original Borrower under the First Mortgage Notes existing as
of the Closing Date and as identified on Schedule IV attached hereto, as may be
amended, modified, restated, amended and restated, or renewed from time to time,
and subsequent First Mortgage Notes, so long as before and immediately after the
incurrence of such Indebtedness or such amendment, modification, restatement,
amendment and restatement or renewal, the Borrower is in compliance with Section
6.04;


Any Indebtedness (other than the type described in clause (d) below) of such
Borrower so long as before and immediately after the incurrence of such
Indebtedness, such Borrower is in compliance with Section 6.04;


Indebtedness of such Borrower under Hedging Obligations covering a notional
amount not to exceed the face amount of outstanding Indebtedness; and


Indebtedness of the Original Borrower under the PNC Credit Agreement.


“Permitted Investments” means, any of (a) with respect to each Borrower or any
Subsidiary thereof, any Investment or Acquisition, or any expenditure or any
incurrence of any liability to make any expenditure for an Investment or
Acquisition, other than (i) any Investment or Acquisition the result of which
would be to change substantially the nature of the business of such Borrower and
its Subsidiaries, considered as a whole, as of the date of this Agreement, and
reasonable extensions thereof, (ii) any Investment that is in the nature of a
hostile or contested Acquisition, and (iii) any Investment that would result in
a Default or Event of Default, (b) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof, (c)
commercial paper maturing no more than one hundred twenty (120) days from the
date of creation thereof and currently having the highest rating obtainable from
either S&P or Moody’s, (d) certificates of deposit or money market deposit
maturing no more than one hundred twenty (120) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a rating in the “A” category or better by a
nationally recognized rating agency; provided that the aggregate amount invested
in such certificates of deposit shall not at any time exceed $5,000,000 for any
one such deposit and $10,000,000 for any one such bank, or (e) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder;
provided that, notwithstanding the foregoing, so long as the definition of
“Permitted Investment” in the PNC Credit Agreement is more restrictive than the
foregoing definition, then such definition of “Permitted Investment” in the PNC
Credit Agreement shall be deemed automatically incorporated by reference in this
Agreement as if set forth fully herein, mutatis mutandis.


19

--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any Person, any of the following:


(a)          Liens for taxes, assessments or governmental charges not delinquent
or being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on such Person’s books;


Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;


Deposits or pledges to secure bids, tenders, contracts (other than contracts for
the payment of money), leases, statutory obligations, surety and appeal bonds,
and other obligations of like nature arising in the ordinary course of such
Person’s business, including, without limitation, deposits and pledges of funds
securing Permitted Commodity Hedging Obligations;


Liens imposed by law, such as mechanics’, workers’, materialmen’s, carriers’ or
other like liens arising in the ordinary course of such Person’s business which
secure the payment of obligations which are not past due or which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on such Person’s books;


Rights of way, zoning restrictions, easements and similar encumbrances affecting
such Person’s real property which do not materially interfere with the use of
such property;


Liens securing Permitted Indebtedness of the type described in clause (b) of
“Permitted Indebtedness”;


Liens securing Permitted Indebtedness, of the type described in clause (c) of
the definition of “Permitted Indebtedness,” not in excess of $20,000,000 in the
aggregate; and


Purchase money security interests for the purchase of equipment to be used in
such Person’s business, encumbering only the equipment so purchased and the
proceeds thereof, and which secures only the purchase-money Indebtedness
incurred to acquire the equipment so purchased, which Indebtedness qualifies as
Permitted Indebtedness.


“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.


“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.


“PNC Credit Agreement” means that certain Term Loan Credit Agreement dated as of
January 26, 2017 among the Original Borrower, PNC Bank, National Association, as
administrative agent, and the other financial institutions party thereto, as may
be modified, amended, restated or amended and restated from time to time.


20

--------------------------------------------------------------------------------

“PNC Fee Letter” means that certain fee letter dated June 28, 2017, among the
Original Borrower, PNC Capital Markets LLC and PNC Bank, National Association.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such Prime Rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


“Private Lenders” means any Lenders that are not Public Lenders.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lenders” has the meaning assigned to that term in Section 6.03.


“Rating Agency” means S&P and/or Moody’s.


“Register” has the meaning assigned to that term in Section 9.09(c).


“Regulatory Change” means, with respect to any Lender or Issuing Lender, any
change effective after the Closing Date in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender or Issuing Lender with any request or directive
regarding capital adequacy including but not limited to all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III;  provided, however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, shall be deemed to be a “Regulatory Change”, regardless of
the date enacted, adopted or issued.


“Reimbursement Obligation” means, with respect to each Borrower, the obligation
of such Borrower to reimburse any Issuing Lender for amounts drawn under Letters
of Credit issued by such Issuing Lender.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Required Lenders” means Lenders whose aggregate Commitment Percentages total
more than 50%; provided that the Commitment of, and the portion of the Letters
of Credit, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


21

--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning assigned to that term in Section
8.06(a).


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participations in L/C Obligations and Swingline Loans at such time.


“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.


“Revolving Loans” means those Base Rate Loans and LIBOR Rate Loans made pursuant
to Section 2.01.


“Revolving Loan Notes” means the promissory notes of the Borrowers in favor of
each Lender evidencing the Revolving Loans made to the Borrowers and
substantially in the form of Exhibit A-1, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.


“Sanctioned Country” means a country, territory or region which is at any time
subject or target of any Sanctions (including, without limitation, Cuba, Iran,
North Korea, Syria and Crimea).


“Sanctioned Person” means, at any time, (a) a Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).


“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.


“Satisfaction of the SJIU Sublimit Conditions” means the passage of five
Business Days following the delivery of the SJIU Projections to the
Administrative Agent and the Lenders, so long as the Administrative Agent shall
not have received a written objection, provided any such objection is made on a
reasonable basis, to such SJIU Projections from the Required Lenders during such
period.


“S&P” means S&P Global Ratings, a business unit of S&P Global Inc.


“Second Amendment” means the Second Amendment to Five-Year Revolving Credit
Agreement, dated as of the Second Amendment Effective Date, among the Borrowers,
the Lenders and the Administrative Agent.


“Second Amendment Effective Date” means June 7, 2019.


22

--------------------------------------------------------------------------------

“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:


(a)          such Person’s and its other Subsidiaries’ investments in and
advances to the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;


such Person’s and its other Subsidiaries’ proportionate share (as determined by
ownership interests) of the total assets (after intercompany eliminations) of
the Subsidiary exceeds 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter; or


such Person’s and its other Subsidiaries’ proportionate share (as determined by
ownership interests) in the income from continuing operations before income
taxes, extraordinary items and cumulative effect of changes in accounting
principles of the Subsidiary exceeds 10% of such income of such Person and its
Consolidated Subsidiaries for the most recently completed fiscal quarter.


“SJI Credit Agreement” means the Five-Year Revolving Credit Agreement, dated
August 7, 2017, among Parent, the lenders party thereto, and Wells Fargo Bank as
administrative agent, as amended, modified, restated, or amended and restated
from time to time.


“SJIU” has the meaning assigned to that term in the preamble hereto.


“SJIU Projections” means the projections prepared by management of SJIU
consisting of balance sheets, income statements and cash flow statements of SJIU
and its Consolidated Subsidiaries on an annual basis for the fiscal years ending
December 31, 2019, December 31, 2020 and December 31, 2021, which shall have
been prepared in good faith on the basis of the assumptions stated therein,
which assumptions shall be believed to be reasonable in light of then existing
conditions except that such financial projections and statements shall be
subject to normal year end closing and audit adjustments (it being recognized by
the Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections).


“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.


“Stated Termination Date” means August 12, 2022, or such later date to which the
Stated Termination Date may be extended pursuant to Section 2.18.


“Sublimit” means, with respect to each Borrower, its Initial Sublimit, as the
same may be modified from time to time pursuant to Section 2.06(c) or Section
2.08(f); provided that a Borrower’s Sublimit shall at no time exceed its Maximum
Sublimit or be less than its Minimum Sublimit.


23

--------------------------------------------------------------------------------

“Sublimit Adjustment Letter” means a letter substantially in the form of Exhibit
I.


“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries).  In
the case of an unincorporated entity, a Person shall be deemed to have more than
50% of interests having ordinary voting power only if such Person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in the unincorporated entity.


“Swingline Borrowing” means a borrowing hereunder consisting of Swingline Loans
made to a Borrower.


“Swingline Commitment” means the lesser of (a) $20,000,000 and (b) the
Commitments.


“Swingline Lender” means Wells Fargo Bank, in its capacity as swingline lender
hereunder, together with its successors and permitted assigns in such capacity.


“Swingline Loan” means the swingline loans made by the Swingline Lender to a
Borrower pursuant to Section 2.02, and all such loans collectively as the
context requires.


“Swingline Note” means the promissory note of the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made to the Borrowers and
substantially in the form of Exhibit A-2, as such promissory note may be
amended, modified, supplemented or replaced from time to time.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Termination Date” means the earliest of (a) the Stated Termination Date, (b)
the date of termination by the Borrowers of the Commitments in full pursuant to
Section 2.06, and (c) the date of termination of the Commitments pursuant to
Section 7.02(a).


“Termination Event” means, with respect to any Borrower, except for any such
event or condition that could not reasonably be expected to have a Material
Adverse Effect:  (a) a “Reportable Event” described in Section 4043 of ERISA for
which the notice requirement has not been waived by the PBGC, or (b) the
withdrawal of such Borrower or any ERISA Affiliate thereof from a Pension Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination, under Section 4041 of ERISA, if the
plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan by the PBGC, or (e) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal of such Borrower or any
ERISA Affiliate thereof from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
insolvency of a Multiemployer Plan under Section 4245 of ERISA, or (i) any event
or condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA.


24

--------------------------------------------------------------------------------

“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.


“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.


“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 600.


“Utilities Financial Statements” means, collectively, (i) the audited
consolidated balance sheet of South Jersey Gas Company and its Consolidated
Subsidiaries, as at December 31, 2018, and the related consolidated statements
of income, retained earnings and cash flows of South Jersey Gas Company and its
Consolidated Subsidiaries for the fiscal year then ended, and the unaudited
consolidated balance sheet of South Jersey Gas Company and its Consolidated
Subsidiaries, as at March 31, 2019, and the related consolidated statements of
income, retained earnings and cash flows of South Jersey Gas Company and its
Consolidated Subsidiaries for the fiscal quarter then ended and (ii) the audited
consolidated balance sheet of Elizabethtown Gas Company and its Consolidated
Subsidiaries, as at December 31, 2018, and the related consolidated statements
of income, retained earnings and cash flows of Elizabethtown Gas Company and its
Consolidated Subsidiaries for the fiscal year then ended, and the unaudited
consolidated balance sheet of Elizabethtown Gas Company and its Consolidated
Subsidiaries, as at March 31, 2019, and the related consolidated statements of
income, retained earnings and cash flows of Elizabethtown Gas Company and its
Consolidated Subsidiaries for the fiscal quarter then ended.


“Wells Fargo Bank” has the meaning assigned to that term in the preamble hereto.


“Wells Fargo Fee Letter” means that certain fee letter dated June 28, 2017,
among the Original Borrower, Wells Fargo Securities, LLC and the Administrative
Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Computation of Time Periods.  In this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding” and the word “through” means “to and including”.


25

--------------------------------------------------------------------------------

Accounting Terms and Determinations.


All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 6.03, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their respective Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


Any financial ratios required to be maintained by any Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.


Terminology.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:  (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (f)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to “Articles,”
“Sections,” “Exhibits” and “Schedules” shall be construed to refer to Articles
and Sections of, and Exhibits and Schedules to, this Agreement, (h) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (i) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, and (j) Section headings
herein and in the other Loan Documents are included for convenience of reference
only and shall not affect the interpretation of this Agreement or any other Loan
Document.


26

--------------------------------------------------------------------------------

Use of Defined Terms.  All terms defined in this Agreement shall have the same
meanings when used in any of the other Loan Documents, unless otherwise defined
therein or unless the context shall otherwise require.


Divisions.  For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interest at such time.


LOANS


Revolving Loans.


Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, each Lender severally agrees to
make its Commitment Percentage of Revolving Loans to each Borrower from time to
time from the Closing Date to, but not including, the Termination Date, as
requested by such Borrower in accordance with the terms of Sections 2.03(a)(i)
or as set forth in Section 3.05; provided, that after giving effect to any
amount requested and the application of the proceeds thereof (i) the Extensions
of Credit shall not exceed the Commitments; (ii) the Revolving Credit Exposure
of any Lender shall not at any time exceed such Lender’s Commitment and (iii)
the Extensions of Credit made to any Borrower shall not at any time exceed such
Borrower’s Sublimit.  Each Revolving Loan by a Lender shall be in a principal
amount equal to such Lender’s Commitment Percentage multiplied by the aggregate
principal amount of Revolving Loans requested on such occasion.


Subject to the terms and conditions hereof, each Borrower may borrow, repay and
reborrow Revolving Loans prior to the Termination Date.  In addition, each
Borrower will repay, by means of a reborrowing hereunder or otherwise, each Base
Rate Loan made to such Borrower within 365 days of when it was made.


Except as otherwise provided in Section 3.05, Revolving Loans shall be disbursed
in accordance with Section 2.03(d)(i).


27

--------------------------------------------------------------------------------

Swingline Loans.


Availability.


Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, the Swingline Lender agrees to
make Swingline Loans to each Borrower from time to time from the Closing Date
through, but not including, the Termination Date, as requested by such Borrower
in accordance with the terms of Section 2.03(a)(ii); provided, that after giving
effect to any amount requested and the application of the proceeds thereof (A)
the Extensions of Credit shall not exceed the Commitments; (B) the aggregate
principal amount of all Swingline Loans then outstanding shall not exceed the
Swingline Commitment.  Each Lender acknowledges that the aggregate principal
amount of all outstanding Swingline Loans made by the Swingline Lender, when
taken together with the aggregate principal amount of all outstanding Revolving
Loans made by the Swingline Lender, may exceed the Swingline Lender’s Commitment
and (C) the Extensions of Credit made to any Borrower shall not at any time
exceed such Borrower’s Sublimit.  Upon and during the continuance of a Default
or an Event of Default with respect to a Borrower, such Borrower shall no longer
have the option of requesting Swingline Loans and the Swingline Lender shall not
be obligated to make Swingline Loans to such Borrower.  No more than one (1)
Swingline Loan may be made on the same Business Day.


Each Swingline Loan shall be in the aggregate principal amount of $500,000 or
any multiple of $100,000 in excess thereof, or such lesser amount as shall be
equal to the aggregate amount of the unborrowed Swingline Commitment on such
date.


Subject to the terms and conditions hereof, each Borrower may borrow, repay and
reborrow Swingline Loans prior to the Termination Date.


Swingline Loans shall be disbursed in accordance with Section 2.03(d)(ii).


Maturity.  Each Swingline Loan shall be repaid by the applicable Borrower no
later than fourteen (14) days from the date such Swingline Loan was made.


Risk Participation; Refunding.


Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Commitment Percentage times the principal amount
of such Swingline Loan.


Swingline Loans (including accrued and unpaid interest thereon) shall be
refinanced fully by the Lenders on demand by the Swingline Lender.  Such
refinancing shall be made by the Lenders as if the applicable Borrower had
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Loan bearing interest at the Base Rate plus the
Applicable Base Rate Margin on such date in the amount to be refinanced, and
such Swingline Loans shall thereafter be reflected as Revolving Loans of the
Lenders on the books and records of the Administrative Agent; provided, that any
refinancings under this Section 2.02(c)(ii) shall be subject to Section 2.01(a)
and Section 4.02.  No Lender’s obligation to fund its respective Commitment
Percentage of a Swingline Loan under this Section 2.02(c)(ii) shall be affected
by any other Lender’s failure to fund its Commitment Percentage of a Swingline
Loan, nor shall any Lender’s Commitment Percentage be increased as a result of
any such failure of any other Lender to fund its Commitment Percentage of a
Swingline Loan.


28

--------------------------------------------------------------------------------

The applicable Borrower shall pay to the Swingline Lender on demand the amount
of such Swingline Loans (including accrued and unpaid interest thereon) to the
extent amounts received from the Lenders pursuant to Section 2.02(c)(ii) are not
sufficient to repay in full the outstanding Swingline Loans required to be
refunded.  In addition, each Borrower hereby authorizes the Administrative Agent
and the Swingline Lender to charge any account maintained by such Borrower or
any Subsidiary of such Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  If any payment received by the Swingline Lender in
respect of principal or interest on any Swingline Loan is required to be
returned by the Swingline Lender under any of the circumstances described in
Section 9.18 (including pursuant to any settlement entered into by the Swingline
Lender in its discretion), each Lender shall pay to the Swingline Lender its
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of all Obligations and the termination of this Agreement.


Each Lender agrees and acknowledges that if, for any reason, any unreimbursed
Swingline Loan cannot be refinanced by a Revolving Loan pursuant to Section
2.02(c)(ii), each Lender shall fund its risk participation in such Swingline
Loan purchased in accordance with Section 2.02(c)(i) by immediately transferring
to the Swingline Lender, in immediately available funds, the amount of its risk
participation.  Whenever, at any time after the Swingline Lender has received
from any Lender such Lender’s risk participation in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its risk participation in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was outstanding and
funded).  Each Lender’s obligation to fund risk participations in Swingline
Loans pursuant to this Section 2.02(c)(iv) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, any Borrower or any other Person for any reason
whatsoever, or (B) the occurrence of a Default or Event of Default.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of any Borrower to repay Swingline Loans, together with interest as provided
herein.


29

--------------------------------------------------------------------------------

In addition to Section 8.06(b), the Swingline Lender may resign at any time by
giving written notice thereof to the Lenders and the Borrowers, with any such
resignation to become effective only upon the appointment of a successor
Swingline Lender pursuant to this Section 2.02(d).  Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Swingline
Lender, which shall be a Lender or an assignee acceptable to the Borrowers.  If
no successor Swingline Lender shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Swingline Lender’s giving of notice of resignation, then the retiring
Swingline Lender may, on behalf of the Lenders, appoint a successor Swingline
Lender, which shall be a Lender or an assignee.  Upon the acceptance of any
appointment as Swingline Lender hereunder by a successor Swingline Lender, such
successor Swingline Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Swingline Lender.


Procedure for Advances of Loans.


Requests for Borrowing.


Revolving Loans.


Base Rate Loans.  By no later than 11:00 a.m. (Charlotte, North Carolina time)
on the Business Day of any Borrower’s request for a borrowing of a Base Rate
Loan, such Borrower shall submit to the Administrative Agent a written notice in
the form attached hereto as Exhibit B (a “Notice of Borrowing”), which such
Notice of Borrowing shall set forth (I) the amount requested and (II) the desire
to have such Loans accrue interest at the Base Rate.  A Notice of Borrowing
received after 11:00 a.m. (Charlotte, North Carolina time) shall be deemed
received on the next Business Day.  The Administrative Agent shall promptly
notify the Lenders of each Notice of Borrowing.


LIBOR Rate Loans.  By no later than 11:00 a.m. (Charlotte, North Carolina time)
on the third Business Day prior to the date of any Borrower’s request for a
borrowing of a LIBOR Rate Loan, such Borrower shall submit a Notice of Borrowing
of a LIBOR Rate Loan to the Administrative Agent, which such Notice of Borrowing
shall set forth (I) the amount requested, (II) the desire to have such Loans
accrue interest at the LIBOR Rate and (III) the Interest Period applicable
thereto.  A Notice of Borrowing received after 11:00 a.m. (Charlotte, North
Carolina time) shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.


Swingline Loans.  By no later than 1:00 p.m. (Charlotte, North Carolina time) on
the Business Day of the proposed Swingline Loan, the applicable Borrower shall
submit to the Administrative Agent a written notice in the form attached hereto
as Exhibit C (a “Notice of Swingline Borrowing”), which such Notice of Swingline
Borrowing shall specify (A) the date of such borrowing, which shall be a
Business Day, (B) the aggregate amount of such borrowing, and (C) whether such
proposed Swingline Loan will bear interest at a rate per annum for each day that
such Swingline Loan is outstanding at either (I) the LIBOR Market Index Rate
plus the Applicable LIBOR Margin or (II) the Base Rate plus the Applicable Base
Rate Margin.  A Notice of Swingline Borrowing received after 1:00 p.m.
(Charlotte, North Carolina time) shall be deemed received on the next Business
Day.  The Administrative Agent shall promptly notify the Lenders of each Notice
of Swingline Borrowing received by the Administrative Agent.


30

--------------------------------------------------------------------------------

Each Notice of Borrowing and Notice of Swingline Borrowing shall be irrevocable
and binding on the applicable Borrower.  In the case of any borrowing that the
related Notice of Borrowing specifies is to comprise LIBOR Rate Loans, the
applicable Borrower shall indemnify the applicable Lender against any loss, cost
or expense incurred by such Lender as a result of any failure of such Borrower
to fulfill on or before the date specified in such Notice of Borrowing for such
Loans, the applicable conditions set forth in Article IV, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or redeployment of deposits or other funds
acquired by such Lender as part of such borrowing.


Each Revolving Loan shall be in an aggregate principal amount of $5,000,000 or
any multiple of $1,000,000 in excess thereof (except that any such Revolving
Loan may be in the aggregate amount of the unborrowed Commitments on such date).


Disbursement of Loans.


Revolving Loans.  Not later than 2:00 p.m. (Charlotte, North Carolina time) on
the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the applicable Borrower, at the office
of the Administrative Agent in funds immediately available to the Administrative
Agent, as applicable, such Lender’s Commitment Percentage multiplied by the
Revolving Loans to be made on such borrowing date.  Subject to Section 3.05,
upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such borrowing is the initial Extension of Credit, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit D
hereto (a “Notice of Account Designation”) delivered by such Borrower to the
Administrative Agent or such other account as may be designated in writing by
such Borrower to the Administrative Agent from time to time.  Revolving Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.02(c).


Swingline Loans.  The Swingline Lender shall, before 2:00 p.m. (Charlotte, North
Carolina time) on the date of such Swingline Borrowing, make available to the
Administrative Agent for the account of the applicable Borrower in same day
funds, the proceeds of such Swingline Borrowing.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such borrowing is the
initial Extension of Credit, Section 4.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent by crediting or wiring such proceeds to the
deposit account of such Borrower identified in the most recent Notice of Account
Designation delivered by such Borrower.  The Swingline Loans shall be included
in the Commitments of the Lenders, and each Swingline Borrowing will reduce
correspondingly the amount of the available Commitment of each Lender on a pro
rata basis based on each Lender’s Commitment Percentage.


31

--------------------------------------------------------------------------------

[Reserved]


Fees.


Each Borrower hereby agrees to pay to the Administrative Agent, for the ratable
account of each Lender, a facility fee (the “Facility Fee”) equal to its
Applicable Share of such Lender’s Commitment multiplied by a rate per annum
equal to the “Facility Fee” under the definition of Applicable Margin for such
Borrower from the date hereof to the Final Fee Payment Date, payable quarterly
in arrears on the last day of each March, June, September and December,
commencing September 30, 2017, and on the Final Fee Payment Date.


Each Borrower hereby agrees to pay its Applicable Share of such other fees as
are specified in the Fee Letters.


Reduction of Commitments; Changes in Sublimits.


Voluntary.


Subject to Section 2.07(b)(i) and (ii), upon at least three Business Days’
notice, the Borrowers shall have the right to permanently terminate or reduce
the aggregate unused amount of the Commitments at any time or from time to time;
provided, that (A) each partial reduction shall be in an aggregate amount at
least equal to $10,000,000 and in integral multiples of $1,000,000 in excess
thereof, and (B) no reduction shall be made which would reduce the Commitments
to an amount less than the then outstanding Extensions of Credit.  Any reduction
of the Commitments shall be applied to the Commitment of each Lender according
to its Commitment Percentage.  Any such reduction shall have the effect of
reducing each Borrower’s Sublimit in an amount as designated by the Borrowers;
provided that (x) no Sublimit of a Borrower shall be reduced to an amount less
than its Minimum Sublimit and (y) the aggregate Sublimits must equal the
aggregate Commitments.  Any reduction in (or termination of) the Commitments
shall be permanent and may not be reinstated.


Subject to Section 2.07(b)(iii), upon at least three Business Days’ notice, the
Borrowers shall have the right to permanently terminate or reduce the aggregate
unused amount of the Swingline Commitment at any time or from time to time;
provided, that (A) each partial reduction shall be in an aggregate amount at
least equal to $1,000,000 and in integral multiples of $1,000,000 in excess
thereof, and (B) no reduction shall be made which would reduce the Swingline
Commitment to an amount less than the sum of the then outstanding Swingline
Loans.  Any reduction in (or termination of) the Swingline Commitment shall be
permanent and may not be reinstated.


Mandatory.


On the Termination Date, the Commitments shall automatically and permanently be
reduced to zero.


32

--------------------------------------------------------------------------------

On the Current Stated Termination Date, the Commitments of Non-Consenting
Lenders shall automatically and permanently be reduced to zero.


Changes in Sublimits.


So long as no Event of Default exists with respect to any Borrower and all of
the representations and warranties of the Borrowers in this Agreement are true
and correct in all material respects (except for representations and warranties
qualified by materiality, which shall be true and correct in all respects), in
each case, on and as of the date of a Sublimit Adjustment Letter with the same
effect as if made on such date (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such specific
date), the Borrowers may, upon not less than three (3) Business Days’ notice to
the Administrative Agent pursuant to a Sublimit Adjustment Letter, reallocate
amounts of the Commitments among the respective Sublimits of the Borrowers
(i.e., reduce the Sublimits of one or more Borrowers and increase the Sublimits
of one or more other Borrowers by the same aggregate amount); provided that (i)
a Borrower’s Sublimit may not be reduced to an amount less than (A) the
outstanding Extensions of Credit made to such Borrower or (B) its Minimum
Sublimit, (ii) the sum of the Sublimits of the respective Borrowers shall at all
times equal the amount of the Commitments, (iii) a Borrower’s Sublimit may not
be increased to an amount in excess of such Borrower’s Maximum Sublimit, and
(iv) any such increase in a Borrower’s Sublimit shall be accompanied or preceded
by evidence reasonably requested by the Administrative Agent as to appropriate
corporate and governmental authorization therefor; provided further that, for
the avoidance of doubt, in no event shall the Sublimit of SJIU be adjusted prior
to the Satisfaction of the SJIU Sublimit Conditions.


So long as no Event of Default exists with respect to a Borrower, such Borrower
may, upon not less than three (3) Business Days’ notice to the Administrative
Agent in form and substance satisfactory to the Administrative Agent, reduce or
increase its Maximum Sublimit or Minimum Sublimit (but, for the avoidance of
doubt, not its Sublimit) if such modification is required or requested by any
Governmental Authority having jurisdiction over such Borrower to the amount so
requested or required by such Governmental Authority; provided that any such
reduction or increase in a Borrower’s Maximum Sublimit or Minimum Sublimit shall
be accompanied or preceded by evidence of the applicable Governmental
Authority’s request or order therefor.


Prepayment of Loans.


Voluntary Prepayments.  Each Borrower shall have the right to prepay Loans made
to it in whole or in part from time to time without premium or penalty upon one
Business Days’ prior written notice to the Administrative Agent; provided, that
(i) LIBOR Rate Loans may only be prepaid on three Business Days’ prior written
notice to the Administrative Agent and any prepayment of LIBOR Rate Loans will
be subject to Section 2.12(e), (ii) each such partial prepayment of Loans (other
than Swingline Loans) shall be in the minimum principal amount of $10,000,000,
and (iii) each such partial prepayment of Swingline Loans shall be in a minimum
principal amount of $500,000.  Amounts prepaid hereunder shall be applied first
to Swingline Loans until paid in full, second to Base Rate Loans until paid in
full and third to LIBOR Rate Loans, in direct order of Interest Period
maturities until paid in full, pro rata among all Lenders based on their
Commitment Percentages.


33

--------------------------------------------------------------------------------

Mandatory Prepayments.


If at any time either (A) the amount of the Extensions of Credit exceed the
Commitments, or (B) the amount of the Extensions of Credit made to any Borrower
exceed such Borrower’s Sublimit, the applicable Borrower shall immediately make
a principal payment to the Administrative Agent for the ratable accounts of the
Lenders in an aggregate amount necessary together with (x) accrued interest to
the date of such prepayment on the principal amount repaid or prepaid and (y) in
the case of prepayments of LIBOR Rate Loans, any amount payable to the Lenders
pursuant to Section 2.12(e), so that the Extensions of Credit do not exceed the
Commitments or the Extensions of Credit made to such Borrower do not exceed its
Sublimit, as applicable.  Any payments made under this Section 2.07(b)(i) shall
be applied first to Swingline Loans until paid in full, second to Base Rate
Loans until paid in full and third to LIBOR Rate Loans in direct order of
Interest Period maturities until paid in full, pro rata among all Lenders
holding same.


On each date on which the Commitments or the Sublimit of any Borrower are
decreased pursuant to Section 2.06, the applicable Borrower shall pay or prepay
to the Administrative Agent for the ratable accounts of the Lenders such
principal amount of its outstanding Loans as shall be necessary, together with
(A) accrued interest to the date of such prepayment on the principal amount
repaid or prepaid and (B) in the case of prepayments of LIBOR Rate Loans, any
amount payable to the Lenders pursuant to Section 2.12(e), so that the
Extensions of Credit do not exceed the Commitments and the Extensions of Credit
made to each Borrower do not exceed its Sublimit, as applicable.  Any payments
made under this Section 2.07(b)(ii) shall be applied first to Swingline Loans
until paid in full, second to Base Rate Loans until paid in full and third to
LIBOR Rate Loans in direct order of Interest Period maturities until paid in
full, pro rata among all Lenders holding same.


On each date on which the Swingline Commitment is reduced pursuant to Section
2.06(a)(ii), each Borrower shall pay or prepay to the Administrative Agent for
the ratable accounts of the Lenders or prepay such principal amount of its
outstanding Swingline Loans, together with accrued interest to the date of such
prepayment on the principal amount repaid or prepaid, if any, as may be
necessary so that after such payment the aggregate unpaid principal amount of
Swingline Loans does not exceed the amount of the Swingline Commitment as then
reduced.


On the Termination Date, each Borrower shall pay to the Administrative Agent for
the ratable accounts of the Lenders, the outstanding principal amount of all
Loans made to it, together with (A) accrued interest to the date of such payment
on the principal amount repaid and (B) in the case of prepayments of LIBOR Rate
Loans, any amount payable to the Lenders pursuant to Section 2.12(e).


34

--------------------------------------------------------------------------------

Increase in Commitment.


The Borrowers may increase the aggregate amount of the Commitments by an amount
not greater than $50,000,000 (any such increase, a “Commitment Increase”) by
designating either one or more of the existing Lenders (each of which, in its
sole discretion, may determine whether and to what degree to participate in such
Commitment Increase) or one or more assignees reasonably acceptable to the
Administrative Agent that at the time agree, in the case of any existing Lender
to increase its Commitment (an “Increasing Lender”) and, in the case of any
other assignee (an “Additional Lender”), to become a party to this Agreement. 
The sum of the increases in the Commitments of the Increasing Lenders pursuant
to this Section 2.08 plus the Commitments of the Additional Lenders upon giving
effect to the Commitment Increase shall not in the aggregate exceed the amount
of the Commitment Increase or be less than $10,000,000 in the aggregate and
integral multiples of $5,000,000 in excess thereof.  The Borrowers shall provide
prompt notice of any proposed Commitment Increase pursuant to this Section 2.08
to the Administrative Agent, which shall promptly provide a copy of such notice
to the Lenders.


Any Commitment Increase shall become effective upon (i) the receipt by the
Administrative Agent of (A) an agreement in form and substance reasonably
satisfactory to the Administrative Agent signed by the Borrowers, each
Increasing Lender and each Additional Lender, setting forth the new commitments
and Commitment Percentage of each such Lender and setting forth  the agreement
of each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof binding upon each Lender, and (B) such
evidence of appropriate corporate authorization on the part of the Borrowers
with respect to the Commitment Increase and such opinions of counsel for the
Borrowers with respect to the Commitment Increase as the Administrative Agent
may reasonably request, (ii) the funding by each Increasing Lender and
Additional Lender of the Loan(s) to be made by each such Lender described in
paragraph (c) below, (iii) receipt by the Administrative Agent of the reasonable
fees and expenses of the Administrative Agent and Lenders associated with such
Commitment Increase, and (iv) receipt by the Administrative Agent of a
certificate (the statements contained in which shall be true) of a duly
authorized officer of the Borrowers stating that both before and after giving
effect to such Commitment Increase (X) no Default or Event of Default has
occurred and is continuing, and (Y) all representations and warranties made by
the Borrowers in this Agreement are true and correct in all material respects as
of the date of the Commitment Increase.


If any Revolving Loans are outstanding upon the effective date of any Commitment
Increase, each Increasing Lender and each Additional Lender shall provide funds
to the Administrative Agent in the manner described in Section 2.03(d) in an
amount equal to the product of (i) the aggregate outstanding principal amount of
such Revolving Loans, expressed as a percentage of the aggregate Commitments
(calculated, in each case, immediately after such Commitment Increase) and (ii)
in the case of an Increasing Lender, such Increasing Lender’s Commitment
Increase and, in the case of an Additional Lender, such Additional Lender’s
Commitment.  The funds so provided by any such Lender shall be deemed to be a
Revolving Loan or Revolving Loans made by such Lender on the date of such
Commitment Increase, with such Loan(s) being in (A) in an amount equal to the
product of (I) the aggregate outstanding principal amount of each Revolving Loan
expressed as a percentage of the aggregate Commitments (calculated, in each
case, immediately prior to such Commitment Increase) and (II) in the case of an
Increasing Lender, such Increasing Lender’s Commitment Increase and, in the case
of an Additional Lender, such Additional Lender’s Commitment and (B) of the same
Type(s) and having the same Interest Period(s) as each Revolving Loan described
in the preceding clause (A), such that after giving effect to such Commitment
Increase and the Loans made on the date of such Commitment Increase, each
Revolving Loan outstanding hereunder shall consist of Revolving Loans made
ratably by all of the Lenders (after giving effect to such Commitment
Increase).  The Borrowers shall pay to the Administrative Agent any amounts
payable pursuant to Section 2.12(e) in connection with such Commitment Increase.


35

--------------------------------------------------------------------------------

If any Swingline Loans or L/C Obligations are outstanding upon the effective
date of any Commitment Increase, each Increasing Lender and each Additional
Lender shall purchase from the Lenders an undivided participating interest in
such Swingline Loans and/or L/C Obligations in an amount such that each Lender’s
participating interest in such Swingline Loans and/or L/C Obligations is equal
to its Commitment Percentage multiplied by the aggregate amount of the Swingline
Loans and/or L/C Obligations, as applicable, after giving effect to the
Commitment Increase.


Notwithstanding any provision contained herein to the contrary, from and after
the date of any Commitment Increase and the making of any Loans on such date
pursuant to paragraph (c) above, all calculations and payments of Facility Fees
and of interest on the Loans comprising any Loan shall take into account the
actual Commitment of each Lender (including the Additional Lender) and the
principal amount outstanding of each Loan made by each such Lender during the
relevant period of time.


In connection with any increase in the Commitments pursuant to this Section
2.08, the respective Sublimits and Maximum Sublimits of the Borrowers shall be
increased by an equal aggregate amount as the Borrowers may direct by notice to
the Administrative Agent, subject to the limitations set forth in Section 2.06.


Evidence of Debt; Notes.


Evidence of Debt.  The date, amount, type, interest rate and duration of
Interest Period (if applicable) of each Loan made by each Lender to each
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender and by the Administrative Agent on its books; provided,
that the failure of such Lender or the Administrative Agent to make any such
recordation or endorsement shall not affect the obligations of any Borrower to
make a payment when due of any amount owing hereunder or under any Note with
respect of the Loans to be evidenced by such Note, and each such recordation or
endorsement shall be conclusive and binding, absent manifest error.  In any
legal action or proceeding in respect of this Agreement, the entries made in
such account or accounts shall, in the absence of manifest error, be conclusive
evidence of the existence and amounts of the Obligations of each Borrower
therein recorded.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.


Revolving Loan Notes.  The Revolving Loans made by the Lenders to each Borrower
shall be evidenced, upon request by any Lender, by Revolving Loan Notes in a
principal amount equal to the amount of such Lender’s Commitment Percentage
multiplied by the Commitments as originally in effect.


36

--------------------------------------------------------------------------------

Swingline Note.  The Swingline Loans made by the Swingline Lender to each
Borrower shall be evidenced, upon request by the Swingline Lender, by a
Swingline Note in a principal amount equal to the Swingline Commitment.


Interest Rates.


Interest Rates.  Subject to the provisions of this Section, at the election of
the applicable Borrower, (i) Loans (other than Swingline Loans) made to such
Borrower shall bear interest at (A) the Base Rate plus the Applicable Base Rate
Margin or (B) the LIBOR Rate plus the Applicable LIBOR Margin (provided that the
LIBOR Rate shall not be available until three (3) Business Days after the
Closing Date unless such Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 2.12(e) of this
Agreement) and (ii) any Swingline Loan shall bear interest at either (X) the
LIBOR Market Index Rate plus the Applicable LIBOR Margin or (Y) the Base Rate
plus the Applicable Base Rate Margin.  The applicable Borrower shall select the
Type and Interest Period, if applicable, for any Loan made to it at the time the
applicable Notice of Borrowing is given or at the time the applicable Notice of
Conversion/Continuation is given pursuant to Section 2.13.  Any Loan or any
portion thereof as to which the applicable Borrower has not duly specified a
Type as provided herein shall be deemed a Base Rate Loan.


Interest Periods.  In connection with each LIBOR Rate Loan, the period
commencing on the date of such LIBOR Rate Loan or the date of the Conversion of
any Base Rate Loan into a LIBOR Rate  Loan and ending on the last day of the
period selected by the applicable Borrower pursuant to the provisions below
(“Interest Period”) and, thereafter, each subsequent period commencing on the
last day of the immediately preceding Interest Period (or such other day as may
be selected by such Borrower in accordance with the provisions hereof) and
ending on the last day of the period selected by such Borrower pursuant to the
provisions below.  The duration of each such Interest Period shall be seven days
or one, two, three or six months (in each case subject to availability), as the
applicable Borrower may select by notice to the Administrative Agent pursuant to
Section 2.03(a)(i)(B); provided, however, that:


No Borrower may select any Interest Period with respect to any Revolving Loan
that ends after the Termination Date, and in no event shall an Interest Period
of any Revolving Loan extend beyond the Termination Date;


whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and


any Interest Period for a LIBOR Rate Loan which begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and


37

--------------------------------------------------------------------------------

no more than eight (8) Interest Periods may be in effect at any time.


Default Rate.  Subject to Section 7.02, immediately upon the occurrence and
during the continuance of an Event of Default with respect to a Borrower, (i)
such Borrower shall no longer have the option to request Loans or Letters of
Credit, (ii) all outstanding LIBOR Rate Loans made to such Borrower shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable LIBOR Margin) then applicable to such LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Base Rate
Margin) then applicable to Base Rate Loans, and (iii) all outstanding Base Rate
Loans made to such Borrower and other Obligations of such Borrower arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Base Rate Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document.  Interest shall continue to
accrue on the Obligations of a Borrower after the filing by or against such
Borrower of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign.


Interest Payment and Computation.  (i) Interest on each Base Rate Loan and
Swingline Loan shall be due and payable in arrears on the last Business Day of
each calendar quarter commencing September 30, 2017; and (ii) interest on each
LIBOR Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3)-month interval during such Interest Period;
provided, however, that accrued interest on any LIBOR Rate Loan (including any
Swingline Loan bearing interest at the LIBOR Market Index Rate plus the
Applicable LIBOR Margin) shall be payable in arrears on the date the outstanding
principal of such LIBOR Rate Loan is repaid or any date such LIBOR Rate Loan is
Converted to a Base Rate Loan.  All computations of interest for Base Rate Loans
when the Base Rate is determined by the Prime Rate shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest provided hereunder shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year).


Payments.  Each payment by the Borrowers on account of the principal of or
interest on the Loans or of any fee, commission or other amounts (including any
Reimbursement Obligation) payable to the Lenders under this Agreement (or any of
them) shall be made not later than 1:00 p.m. (Charlotte, North Carolina time) on
the date specified for payment under this Agreement to the Administrative Agent
at the Administrative Agent’s Office for the account of the Lenders entitled to
such payment in Dollars, in immediately available funds and shall be made
without any set off, counterclaim or deduction whatsoever.  Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 7.01, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes.  Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
such Lender at its address for notices set forth herein its pro rata share of
such payment based on its Commitment Percentage (or other applicable share as
provided herein), and shall wire advice of the amount of such credit to each
Lender.  Each payment to the Administrative Agent on account of the principal of
or interest on a Swingline Loan or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender.  Each payment to the Administrative Agent of
the Issuing Lenders’ fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be.  Each payment to the Administrative Agent of the Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 2.12(e), 2.14, 2.17,
9.05 or 9.07 shall be paid to the Administrative Agent for the account of the
applicable Lender.  If any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.


38

--------------------------------------------------------------------------------

Maximum Rate.  In no contingency or event whatsoever shall the aggregate amount
of all amounts deemed interest hereunder or under any of the Notes charged or
collected pursuant to the terms of this Agreement or pursuant to any of the
Notes exceed the highest rate permissible under any Applicable Law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto.  In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option promptly refund to the applicable Borrower any interest received by the
Lenders in excess of the maximum lawful rate or shall apply such excess to the
principal balance of the Obligations.  It is the intent hereof that no Borrower
pay or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by such Borrower under Applicable
Law.


Additional Interest on LIBOR Rate Loans.  The Borrowers shall pay to each
Lender, so long as such Lender shall be required under regulations of the Board
of Governors of the Federal Reserve System to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities and
which are not required on the date of this Agreement, additional interest on the
unpaid principal amount of each LIBOR Rate Loan of such Lender, from the date
such LIBOR Rate Loan is made until such principal amount is paid in full, at the
LIBOR Rate, payable on each date on which interest is payable on such LIBOR Rate
Loan.  Such additional interest shall be determined by such Lender and notified
to the applicable Borrower through the Administrative Agent and shall be
conclusive, absent manifest error.


Interest Rate Determination; Changed Circumstances.


Interest Rate Determination.  The Administrative Agent shall give prompt notice
to the applicable Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.10.


39

--------------------------------------------------------------------------------

Automatic Conversion.  If any Borrower shall fail to (i) select the duration of
any Interest Period for any LIBOR Rate Loans requested by such Borrower in
accordance with the provisions of Section 2.10(b), (ii) provide a Notice of
Conversion/Continuation with respect to any LIBOR Rate Loans made to such
Borrower on or prior to 11:00 a.m., Charlotte, North Carolina time, on the third
Business Day prior to the last day of the Interest Period applicable thereto, in
the case of a Conversion to or in respect of LIBOR Rate Loans or (iii) satisfy
the conditions set forth in Section 2.13 with respect to a Conversion, the
Administrative Agent will forthwith so notify such Borrower and the Lenders and
such LIBOR Rate Loans will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Loans.


Circumstances Affecting LIBOR Rate Availability.  If, with respect to any LIBOR
Rate Loans (or a conversion to or continuation thereof), (A) the Administrative
Agent shall determine (which determination shall be conclusive and binding,
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (B) the Required Lenders notify the Administrative Agent or
the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for the ascertaining the LIBOR Rate for such Interest Period with
respect to a proposed LIBOR Rate Loan or (C) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) and notify the Administrative Agent that the LIBOR Rate for any Interest
Period for such LIBOR Rate Loans will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective LIBOR Rate
Loans for such Interest Period, then the Administrative Agent shall forthwith so
notify the Borrowers and the Lenders, whereupon:


each LIBOR Rate Loan shall automatically Convert into a Base Rate Loan, and


the obligation of the Lenders to make, or to Convert Base Rate Loans into, LIBOR
Rate Loans shall be suspended until the Administrative Agent (based on notice
from the Required Lenders) shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist, and


the obligation of the Swingline Lender to make Swingline Loans bearing interest
based on the LIBOR Market Index Rate shall be suspended until Administrative
Agent (based on notice from the Required Lenders) shall notify the Borrowers and
the Lenders that the circumstances causing such suspension no longer exist.


40

--------------------------------------------------------------------------------

•
If at any time the Administrative Agent determines or is advised by the Required
Lenders that they shall have determined (which determination shall, in each
case, be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.12(c)(A) or (B) have arisen (including because LIBOR is not
available or published on a current basis) and such circumstances are unlikely
to be temporary or (ii) the circumstances set forth in Section 2.12(c)(A) or (B)
have not arisen but either (w) the supervisor for the administrator of LIBOR has
made a public statement that the administrator of LIBOR is insolvent (and there
is no successor administrator that will continue publication of LIBOR), (x) the
administrator of LIBOR has made a public statement identifying a specific date
after which LIBOR will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of
LIBOR), (y) the supervisor for the administrator of LIBOR has made a public
statement identifying a specific date after which LIBOR will permanently or
indefinitely cease to be published or (z) the supervisor or the administrator of
LIBOR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
may no longer be used for determining interest rates for loans denominated in
Dollars, then the Administrative Agent and the Borrowers shall endeavor to
establish an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention in the United States for
determining a rate of interest for syndicated loans denominated in Dollars at
such time, and the Administrative Agent and the Borrowers shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (it being
understood that such amendment shall not reduce the Applicable Margin); provided
that if such alternate rate of interest shall be less than zero, such rate shall
be deemed to be zero for all purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.01, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within 5 Business Days
of the date a copy of such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this Section (but, in the case of the circumstances described in
clause (ii) above, only to the extent LIBOR for such Interest Period is not
available or published at such time on a current basis), (A) each LIBOR Rate
Loan shall automatically Convert into a Base Rate Loan, (B) the obligation of
the Lenders to make, or to Convert Base Rate Loans into, or to continue, LIBOR
Rate Loans shall be suspended and (C) the obligation of the Swingline Lender to
make Swingline Loans bearing interest based on the LIBOR Market Index Rate shall
be suspended.



Laws Affecting LIBOR Rate Availability.  If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrowers and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrowers that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrowers to Convert any Loan or continue any Revolving Loan as a LIBOR Rate
Loan shall be suspended and thereafter the Borrowers may request only Base Rate
Loans and (ii) if any of the Lenders may not lawfully continue to maintain a
LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto, the applicable LIBOR Rate Loan shall immediately be Converted to a Base
Rate Loan for the remainder of such Interest Period.


41

--------------------------------------------------------------------------------

Indemnity.  Each Borrower hereby indemnifies each of the Lenders against any
loss or expense which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (i) as a consequence of any failure by such Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan made to such Borrower, (ii) due to any failure of such Borrower to borrow,
continue or Convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation delivered by such Borrower or (iii) due to any
payment, prepayment or conversion of any LIBOR Rate Loan made to such Borrower
on a date other than the last day of the Interest Period therefor.  The amount
of such loss or expense shall be determined, in the applicable Lender’s
reasonable discretion, based upon the assumption that such Lender funded its
Commitment Percentage of the applicable LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical.  A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the applicable Borrower through the
Administrative Agent and shall be conclusively presumed to be correct absent
manifest error.  Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of each Borrower, the
Administrative Agent, the Lenders and the Issuing Lenders contained in this
Section shall survive the payment in full of the Obligations and the termination
of the Commitments.


Voluntary Conversion of Loans.  Each Borrower may on any Business Day, by
delivering an irrevocable Notice of Conversion/Continuation (a “Notice of
Conversion/Continuation”) in the form of Exhibit E hereto to the Administrative
Agent not later than 11:00 a.m., Charlotte, North Carolina time, on the third
Business Day prior to the date of the proposed Conversion, and subject to the
provisions of Sections 2.10, 2.15 and 4.03, Convert all Loans of one Type made
simultaneously to such Borrower into Loans of the other Type; provided, that any
Conversion of any LIBOR Rate Loans into Base Rate Loans shall be made on, and
only on, the last day of an Interest Period for such LIBOR Rate Loans.


Increased Costs.


Increased Costs Generally.  If any Change in Law shall:


impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or advances, loans or other credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
Issuing Lender;


subject any Lender or Issuing Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender or Issuing Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.17 and the imposition of,
or any change in the rate of any Excluded Tax payable by such Lender or Issuing
Lender); or


impose on any Lender or Issuing Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender or any Letter of Credit or participation therein;


42

--------------------------------------------------------------------------------

and the result of the foregoing shall be in the aggregate to increase the cost
to such Lender of making, converting into or maintaining any LIBOR Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender or such Issuing Lender, the applicable Borrower shall promptly pay to any
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered.  Without
prejudice to the survival of any other agreement of any Borrower hereunder, the
agreements and obligations of each Borrower, the Administrative Agent, the
Lenders and the Issuing Lenders contained in this Section shall survive the
payment in full of the Obligations and the termination of the Commitments.


Capital Requirements.  If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or Issuing Lender or such Lender’s or Issuing Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Lender’s policies and the policies of such Lender’s or
Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the applicable Borrower shall promptly pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender
holding company for any such reduction suffered.  Without prejudice to the
survival of any other agreement of any Borrower hereunder, the agreements and
obligations of each Borrower, the Administrative Agent, the Lenders and the
Issuing Lenders contained in this Section shall survive the payment in full of
the Obligations and the termination of the Commitments.


Certificates for Reimbursement.  A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the applicable Borrower
shall be conclusive absent manifest error.  Such Borrower shall pay such Lender
or Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


Delay in Requests.  Failure or delay on the part of any Lender or Issuing Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Lender’s right to demand such compensation; provided
that no Borrower shall be required to compensate a Lender or Issuing Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine (9) months prior to the date that such Lender or Issuing Lender,
as the case may be, notifies such Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


43

--------------------------------------------------------------------------------

Illegality.  Notwithstanding any other provision of this Agreement, if any
Lender shall notify the Administrative Agent that the introduction of or any
change in or in the interpretation of any law or regulation (in each case made
after the date hereof) makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for any Lender or its
Lending Office to perform its obligations hereunder to make LIBOR Rate Loans, or
to fund or maintain LIBOR Rate Loans hereunder, (a) the obligation of the
Lenders to make, or to Convert Base Rate Loans into, LIBOR Rate Loans shall be
suspended until the Administrative Agent (based on notice from the affected
Lender) shall notify the Borrowers and the Lenders that the circumstances
causing such suspension no longer exist, and (b) each Borrower shall pay (i) on
the last day of the applicable Interest Period, or (ii) if the failure to prepay
immediately would cause any Lender to be in violation of such law or regulation,
immediately, in full all outstanding LIBOR Rate Loans made to such Borrower,
together with interest accrued thereon and amounts payable pursuant to Section
2.12(e), unless, in either case, such Borrower, within five Business Days of
notice from the Administrative Agent (or such shorter, maximum period of time,
specified by the Administrative Agent, as may be legally allowable), Converts
all outstanding LIBOR Rate Loans made to such Borrower into Base Rate Loans in
accordance with Section 2.13.


Nature of Obligations of Lenders Regarding Extensions of Credit; Pro Rata
Treatment; Assumption by the Administrative Agent.


The obligations of the Lenders under this Agreement to make the Loans and issue
or participate in Letters of Credit are several and are not joint or joint and
several.  Except to the extent otherwise provided herein, (i) each Revolving
Loan shall be made from the Lenders, each payment of Facility Fees shall be made
for the account of the Lenders, and each termination or reduction of the
Commitments shall be applied to the respective Commitments of the Lenders, pro
rata according to the Commitment Percentage of each Lender, (ii) each payment or
prepayment of principal of outstanding Revolving Loans by any Borrower shall be
made for account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of such Loans held by them; and (iii) each payment of
interest on outstanding Loans by any Borrower shall be made for the account of
the Lenders pro rata according to the amounts of interest on such Loans then due
and payable to the respective Lenders.


Unless the Administrative Agent shall have received notice from a Lender prior
to a proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with this Agreement and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount.  If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate (or, if such amount is
not made available for a period of three (3) Business Days after the borrowing
date, the Base Rate) during such period as determined by the Administrative
Agent, times (c) a fraction the numerator of which is the number of days that
elapse from and including such borrowing date to the date on which such amount
not made available by such Lender in accordance with the terms hereof shall have
become immediately available to the Administrative Agent and the denominator of
which is 360.  A certificate of the Administrative Agent with respect to any
amounts owing under this Section 2.16 shall be conclusive, absent manifest
error.  If such Lender’s Commitment Percentage of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such borrowing date, the Administrative Agent shall be entitled to
recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to the Loan hereunder, on demand, from
the applicable Borrower.  The failure of any Lender to make available its
Commitment Percentage of any Loan requested by any Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on such borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.


44

--------------------------------------------------------------------------------

Taxes; Foreign Lenders.


Payments Free of Taxes.  Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes; provided that if such Borrower or the Administrative Agent shall be
required by Applicable Law (as determined in good faith by the Administrative
Agent) to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, the applicable Lender
or Issuing Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, and (ii) such Borrower or
the Administrative Agent, as the case may be, shall make such deductions and
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with Applicable Law.


Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
paragraph (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.


Indemnification by the Borrowers.  Each Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid or payable by, or
required to be withheld or deducted from a payment to, the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to such Borrower by a Lender
or an Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error.


45

--------------------------------------------------------------------------------

Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Borrower to
do so), (ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.09 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.


Evidence of Payments.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


Status of Lenders.  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the applicable Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by any Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of any Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), any or all of the
following which is applicable:


duly completed copies of Internal Revenue Service Forms W-8BEN or W-8BEN-E,
claiming eligibility for benefits of an income tax treaty to which the United
States is a party and/or allowing for payments to be made without withholding
due to the applicability of FATCA,


duly completed copies of Internal Revenue Service Form W-8ECI,


in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (I) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (III) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, or


46

--------------------------------------------------------------------------------

any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.


Treatment of Certain Refunds.  If the Administrative Agent, a Lender or an
Issuing Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall promptly after the receipt of such refund pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
such Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent, such Lender or such Issuing Lender, agrees to repay the amount paid over
to such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such Issuing Lender in the event the Administrative Agent, such Lender or such
Issuing Lender is finally required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Administrative
Agent, any Lender or any Issuing Lender to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to any
Borrower or any other Person.


Survival.  Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of the Borrowers, the
Administrative Agent, the Lenders and the Issuing Lenders contained in this
Section shall survive the payment in full of the Obligations and the termination
of the Commitments.


USA Patriot Act Notice; Compliance.  In order for the Administrative Agent to
comply with the Patriot Act, prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Administrative Agent may request, and such
Lender or Participant shall provide to the Administrative Agent, its name,
address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent to comply with federal law.


Extension of Stated Termination Date.


The Borrowers may, by sending written request in substantially the form of
Exhibit H (an “Extension Letter”) to the Administrative Agent (in which case the
Administrative Agent shall promptly deliver a copy to each of the Lenders), no
earlier than seventy-five (75) days and no later than twenty (20) days prior to
any annual anniversary of the Closing Date (each an “Anniversary Date”), request
that the Lenders extend the Stated Termination Date to the day that is one year
after the then existing Stated Termination Date (each such request being
referred to herein as an “Extension”); provided, that such Extension shall only
take effect if Lenders holding at least 51% of the aggregate Commitments as of
the applicable Election Date advise the Administrative Agent as required herein
of their agreement to participate in such Extension (the “Extension
Condition”).  The Stated Termination Date may be extended pursuant to this
Section 2.18 on up to two occasions; provided that, in no event shall the Stated
Termination Date extend beyond the five-year anniversary of the effective date
of any Extension, with such effective date being the next Anniversary Date
succeeding the date of the applicable Extension Letter.


47

--------------------------------------------------------------------------------

Each Lender, acting in its sole discretion, shall, by notice to the
Administrative Agent given no later than fifteen (15) days after the receipt of
any applicable Extension Letter by the Administrative Agent (each an “Election
Date”), advise the Administrative Agent in writing whether or not such Lender
agrees to such Extension.  The election of any Lender to agree to any Extension
shall not obligate any other Lender to so agree.  The failure of any Lender to
respond to a request for an Extension prior to the applicable Election Date
shall be deemed to be a decision by such Lender not to extend the Stated
Termination Date.


If the Extension Condition shall not have been satisfied as of the applicable
Election Date, then the Commitments shall terminate on the then existing Stated
Termination Date (the Stated Termination Date in effect immediately after the
receipt by the Administrative Agent of an Extension Letter but prior to the
Extension so requested in such Extension Letter taking effect shall be referred
to herein as the “Current Stated Termination Date”) and all Loans then
outstanding (together with accrued interest thereon and any other amounts owing
under the Loan Documents) shall be due and payable on the Current Stated
Termination Date, subject to any additional requested Extension permitted
pursuant to this Section 2.18.


If the Extension Condition shall have been satisfied as of any applicable
Election Date, then the Borrowers shall notify the Administrative Agent within
two (2) Business Days of such Election Date as to whether (i) the Extension will
take effect as of such Election Date or (ii) despite satisfaction of the
Extension Condition, such Extension will not take effect, in which case the
Commitments shall terminate on the Current Stated Termination Date and all Loans
then outstanding (together with accrued interest thereon and any other amounts
owing under the Loan Documents) shall be due and payable on the Current Stated
Termination Date.  If the Borrowers fail to notify the Administrative Agent
within two (2) Business Days as required by the immediately preceding sentence,
then the Borrowers shall be deemed to have elected for such Extension to take
effect as of the applicable Election Date.  If an Extension takes effect
pursuant to either of the first two sentences of this Section 2.18(d), such
Extension shall be deemed to have taken effect solely as to those Lenders (each,
a “Consenting Lender”) that shall have agreed to the requested Extension on or
prior to the applicable Election Date and, as to such Consenting Lenders, the
Stated Termination Date shall be the date that is one year after the Current
Stated Termination Date, subject to any additional Extension agreed upon
pursuant to this Section 2.18.  If an Extension becomes effective as to some and
not all of the Lenders (each Lender who shall not have agreed to the Extension
as of the Election Date, a “Non-Consenting Lender”), then:


subject to clause (ii) of this Section 2.18(d), the Commitment of each
Non-Consenting Lender shall terminate on the Stated Termination Date in effect
prior to such Extension taking effect, and all Loans and other amounts payable
hereunder to such Non-Consenting Lender shall become due and payable on the
Stated Termination Date in effect prior to such Extension taking effect and, on
the Stated Termination Date in effect prior to such Extension taking effect, the
aggregate Commitments of the Lenders hereunder shall be reduced by the aggregate
Commitments of the Non-Consenting Lenders so terminated on such Stated
Termination Date;


48

--------------------------------------------------------------------------------

the Borrowers may, at their own expense, on or prior to the Stated Termination
Date in effect prior to such Extension taking effect, require any Non-Consenting
Lender to transfer and assign without recourse or representation (except as to
title and the absence of Liens created by it) (in accordance with and subject to
the restrictions contained in Section 9.09) all of such Non-Consenting Lender’s
interests, rights and obligations under the Loan Documents (including with
respect to any L/C Obligations) to one or more banks or other financial
institutions (which may include any Lender) (each, an “Additional Commitment
Lender”), provided, that (A) such Additional Commitment Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent,
the Swingline Lender and each Issuing Lender (in each case not to be
unreasonably withheld or delayed), (B) such assignment shall become effective no
later than the Stated Termination Date in effect prior to such Extension taking
effect and (C) the Additional Commitment Lender shall pay to such Non-Consenting
Lender in immediately available funds on the effective date of such assignment
the principal of and interest accrued to the date of payment on the Loans made
by such Non-Consenting Lender hereunder and all other amounts accrued for such
Non-Consenting Lender’s account or owed to it hereunder; and


in all cases, each Non-Consenting Lender shall be required to maintain its
original Commitment up to the Stated Termination Date in effect prior to such
Extension taking effect.


Notwithstanding the foregoing, no extension of the Stated Termination Date shall
become effective unless, on the applicable Anniversary Date, the conditions set
forth in Section 4.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated the applicable Anniversary Date and
executed by the chief executive officer or chief financial officer of each
Borrower.


[Reserved]


[Reserved]


Mitigation Obligations; Replacement of Lenders.


Designation of a Different Applicable Lending Office.  If any Lender requests
compensation under Section 2.14, or requires any Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or Section 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


49

--------------------------------------------------------------------------------

Replacement of Lenders.  If any Lender requests compensation under Section 2.14,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender hereunder, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.09, all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment provided that such Lender is not a Defaulting Lender at the time of
such assignment)); provided that:


the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 9.09;


such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.12(e) as if such
assignment was a payment) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);


in the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments
thereafter; and


such assignment does not conflict with Applicable Law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


L/C FACILITY


Letters of Credit.


Subject to the terms and conditions of this Agreement, each Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.04(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of each
Borrower or its Subsidiaries on any Business Day from the Closing Date to, but
not including, the date that is ninety (90) days prior to the Termination Date
in such form as may be approved from time to time by the applicable Issuing
Lender; provided, that the no Issuing Lender shall have an obligation to issue
any Letter of Credit if, after giving effect to the issuance of such Letter of
Credit, (i) the aggregate amount of L/C Obligations in respect of Letters of
Credit issued by such Issuing Lender shall exceed such Issuing Lender’s L/C
Commitment (unless otherwise expressly agreed by such Issuing Lender in its sole
discretion), (ii) the aggregate amount of L/C Obligations shall exceed the L/C
Sublimit, (iii) the aggregate outstanding Revolving Credit Exposure shall exceed
the aggregate Commitments, or (iv) the Extensions of Credit made to any Borrower
shall exceed its Sublimit.  The Existing Letters of Credit shall be deemed to
have been issued pursuant hereto, and from and after the Closing Date shall be
subject to, and governed by, the terms and conditions hereof.


50

--------------------------------------------------------------------------------

Each Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$100,000 or such smaller amounts as may be agreed to by the applicable Borrower
and the applicable Issuing Lender, (ii) be a letter of credit issued to support
obligations of the applicable Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) (A) expire on a
date not later than five (5) Business Days prior to the Termination Date, (B)
have a term not exceeding one year (subject to automatic renewal for additional
one (1) year periods pursuant to the terms of the Application or other
documentation acceptable to the applicable Issuing Lender), (C) and otherwise be
reasonably satisfactory to the applicable Issuing Lender, and (iv) be subject to
the Uniform Customs and/or ISP 98, as set forth in the Application or as
determined by the applicable Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York.  The Issuing Lenders shall not at
any time be obligated to issue any Letter of Credit hereunder if such issuance
would conflict with, or cause such Issuing Lender or any L/C Participant to
exceed any limits imposed by, any Applicable Law.  References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications thereof, unless the context otherwise requires.


Procedure for Issuance of Letters of Credit.  Each Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
the applicable Issuing Lender at the Administrative Agent’s Office an
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request.  Upon receipt of any Application,
the applicable Issuing Lender shall process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.01 and Article IV, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than two (2) Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by such
Issuing Lender and the applicable Borrower.  The applicable Issuing Lender shall
promptly furnish to the applicable Borrower and the Administrative Agent a copy
of such Letter of Credit and the Administrative Agent shall promptly notify each
Lender of the issuance and upon request by any Lender, furnish to such Lender a
copy of such Letter of Credit and the amount of such Lender’s L/C Participation
therein.


Commissions and Other Charges.


Each Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit issued for its account in an
amount equal to the product of (i) the average daily maximum amount available to
be drawn during the relevant quarter under such Letter of Credit and (ii) the
Applicable Letter of Credit Fee Margin (determined on a per annum basis).  Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter and on the Termination Date, commencing on the last
Business Day of the calendar quarter in which such Letter of Credit is issued. 
The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.03(a) in accordance with their
respective Commitment Percentages.


51

--------------------------------------------------------------------------------

In addition to the foregoing commission, each Borrower shall pay to the
Administrative Agent, for the account of the applicable Issuing Lender, a
fronting fee with respect to each Letter of Credit issued by such Issuing Lender
for the account of such Borrower in the amount and calculated in the manner set
forth in such Issuing Lender’s Fee Letter (the “Fronting Fee”).  Such Fronting
Fee shall be payable in arrears on the last Business Day of each calendar
quarter and on the Termination Date.


In addition to the foregoing fees and commissions, each Borrower shall pay or
reimburse the Issuing Lenders for such normal and customary costs and expenses
as are incurred or charged by the Issuing Lenders in issuing, effecting payment
under, transferring, amending or otherwise administering any Letter of Credit
issued for the account of such Borrower.


L/C Participations.


Each Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued (or deemed issued) hereunder and the amount of each draft paid
by such Issuing Lender thereunder.  Each L/C Participant unconditionally and
irrevocably agrees that, if a draft is paid under any Letter of Credit for which
an Issuing Lender is not reimbursed in full by the applicable Borrower through a
Revolving Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, upon demand at the Administrative Agent’s Office an amount equal
to such L/C Participant’s Commitment Percentage multiplied by the amount of such
draft, or any part thereof, which is not so reimbursed.


Upon becoming aware of any amount required to be paid by any L/C Participant to
an Issuing Lender pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify the Administrative Agent of such unreimbursed
amount and the Administrative Agent shall notify each L/C Participant (with a
copy to the applicable Issuing Lender) of the amount and due date of such
required payment and such L/C Participant shall pay to the Administrative Agent
(which, in turn shall pay such Issuing Lender) the amount specified on the
applicable due date.  If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
on demand, in addition to such amount, the product of (i) such amount,
times (ii) the daily average Federal Funds Rate (or Base Rate, if such amount is
not paid within three Business Days of demand) as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to the Issuing
Lender, times (iii) a fraction the numerator of which is the number of days that
elapse during such period and the denominator of which is 360.  A certificate of
such Issuing Lender with respect to any amounts owing under this Section 3.04(b)
shall be conclusive in the absence of manifest error.  With respect to payment
to any Issuing Lender of the unreimbursed amounts described in this Section
3.04(b), if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. (Charlotte, North Carolina time) on any Business Day, such
payment shall be due that Business Day, and (B) after 1:00 p.m. (Charlotte,
North Carolina time) on any Business Day, such payment shall be due on the
following Business Day.


52

--------------------------------------------------------------------------------

Whenever, at any time after an Issuing Lender has made payment under any Letter
of Credit and has received from any L/C Participant its Commitment Percentage of
such payment in accordance with this Section 3.04, such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the
applicable Borrower or otherwise) including, without limitation, payments made
pursuant to Section 3.03, or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.


Reimbursement Obligation of the Borrowers.


Letters of Credit.


In the event of any drawing under any Letter of Credit, the applicable Borrower
agrees to reimburse (either with the proceeds of a Revolving Loan as provided
for in this Section 3.05(a) or with funds from other sources), in same day
funds, the applicable Issuing Lender on each date on which the Issuing Lender
notifies such Borrower (or if such notice is received by such Borrower after
1:00 p.m. Charlotte, North Carolina time, on the next succeeding Business Day)
of the date and amount of a draft paid under any such Letter of Credit for the
amount of (A) such draft so paid and (B) any amounts referred to in Section
3.03(c) incurred by such Issuing Lender in connection with such payment.


Unless the applicable Borrower shall immediately notify the applicable Issuing
Lender that such Borrower intends to reimburse such Issuing Lender for any such
drawing under any Letter of Credit from other sources or funds, such Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Lenders make a Revolving Loan bearing interest at the
Base Rate plus the Applicable Base Rate Margin on such date in the amount of (A)
such draft so paid and (B) any amounts referred to in Section 3.03(c) incurred
by the Issuing Lender in connection with such payment, and the Lenders shall
make a Revolving Loan bearing interest at the Base Rate plus the Applicable Base
Rate Margin in such amount, and, notwithstanding anything in this Agreement to
the contrary, the proceeds of which shall be applied to reimburse the Issuing
Lender for the amount of the related drawing and costs and expenses.  If the
applicable Borrower has elected to pay the amount of any such drawing from other
sources or funds and shall fail to reimburse the Issuing Lender as provided in
this Section 3.05(a), the unreimbursed amount of such drawing shall bear
interest at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue from the date such amounts become payable (whether at
stated maturity, by acceleration or otherwise) until payment in full.


53

--------------------------------------------------------------------------------

[Reserved]


Each Lender acknowledges and agrees that its obligation to fund a Revolving Loan
in accordance with this Section 3.05 and to reimburse the Issuing Lenders for
any draft paid under a Letter of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the existence of a Default or an Event of Default.


Obligations Absolute.  Each Borrower’s obligations under this Article III
(including, without limitation, the Obligations) shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which such Borrower may have or have had
against any Issuing Lender or any beneficiary of a Letter of Credit or any other
Person.  Each Borrower also agrees that the Issuing Lenders and the L/C
Participants shall not be responsible for, and such Borrower’s reimbursement
obligation under Section 3.05 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
statement therein being untrue or inaccurate in any respect, or any dispute
between or among such Borrower and any beneficiary of any Letter of Credit
issued for its account or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of such Borrower against any beneficiary of
such Letter of Credit or any such transferee, any lack of validity or
enforceability of such Letter of Credit, this Agreement or any other Loan
Document, or waiver by any Issuing Lender of any requirement that exists for the
Issuing Lender’s protection that does not materially prejudice such Borrower. 
The Issuing Lenders shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the applicable Issuing Lender’s gross negligence or willful
misconduct.  Each Borrower agrees that any action taken or omitted by any
Issuing Lender under or in connection with any Letter of Credit issued for its
account or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in ISP 98 or the Uniform Customs, as the case may be, and, to the
extent not inconsistent therewith, the UCC, shall be binding on such Borrower
and shall not result in any liability of any Issuing Lender or Lenders.


Defaulting Lenders.


Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders.


54

--------------------------------------------------------------------------------

Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.04 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lenders or Swingline Lender hereunder; third,
to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 3.08; fourth, as any Borrower
may request (so long as no Default or Event of Default exists with respect to
such Borrower), to the funding of any Loan for such Borrower in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (a) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (b) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 3.08; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists with respect to such Borrower, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (a) such payment is a payment
of the principal amount of any Loans or participations in L/C Obligations in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (b) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
participations in L/C Obligations owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or
participations in L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 3.07(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 3.07(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


Certain Fees


Each Defaulting Lender shall be entitled to receive the fees set forth in
Section 3.03 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
3.08.


55

--------------------------------------------------------------------------------

With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) above, each Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable by such Borrower to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Lenders and
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s or
Swingline Lender’s Fronting Exposure with respect to such Borrower arising from
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.


Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.


Cash Collateral, Repayment of Swingline Loans.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, each Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay the outstanding principal balance of any Swingline
Loans made to such Borrower and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure with respect to such Borrower in accordance with the
procedures set forth in Section 3.08.


Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, the
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 3.07(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


56

--------------------------------------------------------------------------------

New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) each Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.


Termination of Defaulting Lender.  The Borrowers may terminate the unused amount
of the Commitment of any Lender that is a Defaulting Lender upon not less than
five (5) Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 3.07(a)(ii) will apply to all amounts thereafter paid by any Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim any
Borrower, the Administrative Agent, any Issuing Lender, the Swingline Lender or
any Lender may have against such Defaulting Lender.


Cash Collateral.


Subject to Sections 3.07(a)(iv) and (v) hereof, at any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent or any Issuing Lender (with a copy to the
Administrative Agent) each Borrower shall Cash Collateralize the Issuing
Lenders’ Fronting Exposure with respect to such Defaulting Lender in respect of
Letters of Credit issued for the account of such Borrower (determined after
giving effect to Section 3.07(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.


Grant of Security Interest.  Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lenders
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, each Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).


Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 3.08 or Section 3.07 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


57

--------------------------------------------------------------------------------

Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lenders’ Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 3.08
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and each applicable Issuing Lender
that there exists excess Cash Collateral; provided that, subject to Section 3.07
the Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.


CONDITIONS PRECEDENT


Conditions Precedent to the Execution and Delivery of this Agreement.


The obligation of the Lenders to execute and deliver this Agreement and to issue
Letters of Credit and to make Loans on the Closing Date is subject to the
conditions precedent that the Administrative Agent shall have received on or
before the Closing Date, the following, each dated such date, in form and
substance reasonably satisfactory to the Administrative Agent:


Agreement.  Receipt by the Administrative Agent of counterparts of this
Agreement, duly executed by the Original Borrower, the Administrative Agent, the
Issuing Lenders and the Lenders;


Secretary’s Certificate.  Receipt by the Administrative Agent of (i) a
certificate of the secretary or assistant secretary of the Original Borrower, as
applicable, dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Original Borrower, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of organization, (B) that
attached thereto is a true and complete copy of the by-laws of the Original
Borrower in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (C) below, (C) that attached
thereto is a true and complete copy of resolutions or consents, as applicable,
duly adopted by the board of directors of the Original Borrower authorizing, as
applicable, the execution, delivery and performance of this Agreement and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (D) that the organizational documents of the Original Borrower
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing attached thereto, (E) as to the incumbency and
specimen signature of each officer of the Original Borrower executing this
Agreement and any other document delivered in connection herewith on its behalf
and (F) that attached thereto is a true and complete copy of all Governmental
Actions, if any, required in connection with the execution, delivery and
performance of this Agreement and the other Loan Documents; and (ii) a
certificate of another officer as to the incumbency and specimen signature of
such secretary or assistant secretary executing the certificate pursuant to (A)
above;


58

--------------------------------------------------------------------------------

Officer’s Certificate.  Receipt by the Administrative Agent of a certificate
from the Original Borrower, executed on its behalf by the chief executive
officer or chief financial officer of the Original Borrower, as applicable, in
form reasonably satisfactory to the Administrative Agent, to the effect that, as
of the Closing Date, all representations and warranties of the Original Borrower
contained in this Agreement and the other Loan Documents are true and correct in
all material respects (except for representations and warranties qualified by
materiality, which shall be true and correct in all respects); that the Original
Borrower is not in violation or aware of any event that would have a Material
Adverse Effect on the business or operation as reflected in the Disclosure
Documents; that the Original Borrower is not in violation of any of the
covenants contained in this Agreement and the other Loan Documents in any
material respect; that, after giving effect to the transactions contemplated by
this Agreement, no Default or Event of Default has occurred and is continuing;
and that the Original Borrower has satisfied each of the conditions precedent
set forth in this Section 4.01;


Financial Statements.  Receipt by the Administrative Agent of the Disclosure
Documents and financial statements required pursuant to Section 6.03, which
demonstrate, in the Administrative Agent’s reasonable judgment, together with
all other information then available to the Administrative Agent, that the
Original Borrower can repay its debts and satisfy its other obligations as and
when they become due, and can comply with the financial covenants contained in
this Agreement;


Good Standing Certificate.  Receipt by the Administrative Agent of a certificate
of good standing for the Original Borrower, dated on or immediately prior to the
Closing Date, from the Secretary of State of the State of New Jersey;


Fees.  Receipt by the Administrative Agent and the Lenders of the fees set forth
or referenced in this Agreement and the Fee Letters, and any other accrued and
unpaid fees, expenses or commissions due hereunder (including, without
limitation, legal fees and expenses of counsel to the Administrative Agent), and
to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges
related to the Loan Documents, in each case which are invoiced on or prior to
the Closing Date;


Note.  If requested by any Lender, a Note, payable to the order of such Lender,
duly completed and executed by the Original Borrower;


Opinion.  Opinion of Cozen O’Connor, counsel to the Original Borrower, as to
such matters as the Administrative Agent and the Lenders may reasonably request,
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent;


Existing Credit Facility.  Receipt by the Administrative Agent of confirmation
acceptable to the Administrative Agent that all Indebtedness under the Existing
Credit Facility (except for the Existing Letters of Credit), has been, or will
be simultaneously, terminated and indefeasibly paid in full;


Material Adverse Effect.  Since December 31, 2016, there has been no Material
Adverse Effect; and


Other.  Receipt by the Administrative Agent of all other opinions, certificates
and instruments in connection with the transactions contemplated by this
Agreement reasonably requested by the Administrative Agent.


59

--------------------------------------------------------------------------------

Additional Conditions Precedent.


The obligation of the Lenders and the Issuing Lenders to (i) make Loans and
issue Letters of Credit (or increase the stated amount of any Letter of Credit),
including, without limitation, the making of any Loans, the incurring of any L/C
Obligations or the issuance of any Letters of Credit on the Closing Date, or
(ii) extend the Stated Termination Date, shall be subject to the further
conditions precedent that on the date of such Loan, issuance, increase, or
Extension of the Stated Termination Date, as the case may be:


The Administrative Agent shall have received a Notice of Borrowing, Application
or Extension Letter, as the case may be, signed by duly authorized officer of
the applicable Borrower, dated such date, stating that:


The representations and warranties of the applicable Borrower contained in
Section 5.01 of this Agreement are true and correct in all material respects
(except for representations and warranties qualified by materiality, which shall
be true and correct in all respects) on and as of the date of the issuance of
such Letter of Credit or the making of such Loan or Extension of the Stated
Termination Date, as applicable, as though made, issued or extended, as
applicable, on and as of such date, both before and after giving effect to such
Loan, issuance of such Letter of Credit, or Extension of the Stated Termination
Date, as applicable, and to the application of the proceeds thereof; and


No event has occurred and is continuing, or would result from the making of such
Loan, the issuance of such Letter of Credit, or Extension of the Stated
Termination Date, as applicable, or the application of the proceeds thereof, as
the case may be, which constitutes a Default or an Event of Default with respect
to the applicable Borrower.


Receipt by the Administrative Agent of a Notice of Account Designation from the
applicable Borrower specifying the account or accounts to which the proceeds of
any Loans that are made to such Borrower under this Agreement are to be
disbursed.


With respect to any Extension of Credit to SJIU, the Satisfaction of the SJIU
Sublimit Conditions.


Unless the applicable Borrower shall have previously advised the Administrative
Agent in writing that one or more of the statements contained in clauses (a)(i)
and (a)(ii) above are not true and correct, such Borrower shall be deemed to
have represented and warranted that, on the date of such Loan, issuance of the
Letter of Credit or Extension of the Stated Termination Date, as applicable, the
above statements are true.


[Reserved]


Reliance on Certificates.  Each of the Lenders, the Issuing Lenders and the
Administrative Agent shall be entitled to rely conclusively upon the
certificates delivered from time to time by officers of the Borrowers as to the
names, incumbency, authority and signatures of the respective Persons named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form reasonably acceptable to the Administrative Agent, from an
officer of a Borrower identified to the Administrative Agent as having authority
to deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of such Borrower thereafter authorized to act
on its behalf.


60

--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES


Representations and Warranties of the Borrowers.  Each Borrower, severally and
not jointly, hereby represents and warrants as follows:


Such Borrower and each of its Subsidiaries is (i) an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable and (ii) is duly qualified to do
business in, and is in good standing in, all other jurisdictions where the
nature of its business or the nature of property owned or used by it makes such
qualification necessary, except in the case of this clause (ii) where such
failure would not result in a Material Adverse Effect.  Such Borrower and each
of its Subsidiaries has all requisite corporate (or other applicable) powers and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.


The execution, delivery and performance by such Borrower of this Agreement and 
each other Loan Document to which it is a party are within such Borrower’s
corporate (or other applicable) powers, have been duly authorized by all
necessary corporate (or other applicable) action, do not contravene (i) such
Borrower’s certificate of incorporation, (ii) any law, rule or regulation
applicable to such Borrower or (iii) any contractual or legal restriction
binding on or affecting such Borrower, and will not result in or require the
imposition of any lien or encumbrance on, or security interest in, any property
(including, without limitation, accounts or contract rights) of such Borrower,
except as provided in this Agreement and any other Loan Document.


No Governmental Action is required for the execution or delivery by such
Borrower of this Agreement or any other Loan Document to which it is a party or
for the performance by such Borrower of its obligations under this Agreement or
any other Loan Document to which it is a party other than those which have
previously been duly obtained, are in full force and effect, are not subject to
any pending or, to the knowledge of such Borrower, threatened appeal or other
proceeding seeking reconsideration and as to which all applicable periods of
time for review, rehearing or appeal with respect thereto have expired.


This Agreement and each Loan Document to which such Borrower is a party is a
legal, valid and binding obligation of such Borrower, enforceable against such
Borrower in accordance with its terms subject to the effect of bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws of general application affecting rights and remedies of creditors
generally.


Except as disclosed in the Disclosure Documents, there is no pending or, to such
Borrower’s knowledge, threatened action or proceeding (including, without
limitation, any proceeding relating to or arising out of Environmental Laws)
affecting such Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that has a reasonable possibility of resulting
in a Material Adverse Effect.


61

--------------------------------------------------------------------------------

The audited consolidated balance sheet of the Original Borrower and its
Consolidated Subsidiaries, as at December 31, 2016, and the related consolidated
statements of income, retained earnings and cash flows of the Original Borrower
and its Consolidated Subsidiaries for the fiscal year then ended, and the
unaudited consolidated balance sheet of the Original Borrower and its
Consolidated Subsidiaries, as at March 31, 2017 and June 30, 2017, and the
related consolidated statements of income, retained earnings and cash flows of
the Original Borrower and its Consolidated Subsidiaries for the fiscal quarter
then ended, copies of each of which have been furnished to the Administrative
Agent and each Lender, fairly present (subject, in the case of such balance
sheets and statements of income for the fiscal quarter ended March 31, 2017 and
June 30, 2017, to year-end adjustments) in all material respects the financial
condition of the Original Borrower and its Consolidated Subsidiaries as at such
dates and the results of the operations of the Original Borrower and its
Consolidated Subsidiaries for the periods ended on such dates, all in accordance
with GAAP consistently applied.  Since December 31, 2016, there has been no
Material Adverse Effect, or material adverse change in the facts and information
regarding such entities as represented to the Closing Date.


The Utilities Financial Statements, copies of each of which have been furnished
to the Administrative Agent and each Lender, collectively, fairly present
(subject, in the case of such balance sheets and statements of income for the
fiscal quarter ended March 31, 2019, to year-end adjustments) in all material
respects the financial condition of SJIU and its Consolidated Subsidiaries as at
such dates and the results of the operations of SJIU and its Consolidated
Subsidiaries for such periods ended on such dates, all in accordance with GAAP
consistently applied.  Since December 31, 2018, there has been no Material
Adverse Effect, or material adverse change in the facts and information
regarding such entities as represented to the Second Amendment Effective Date.


The issuance of, and the existence of, the Letters of Credit, the making of
Loans and the other Extensions of Credit for the account of such Borrower and
the use of the proceeds thereof will comply with all provisions of Applicable
Law in all material respects.


Neither such Borrower nor any Subsidiary of such Borrower is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.


[Reserved]


Neither such Borrower nor its Subsidiaries is engaged in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any drawing on the Letters of Credit, any Loan or
any other Extension of Credit will be used to buy or carry any margin stock or
to extend credit to others for the purpose of buying or carrying any margin
stock.


62

--------------------------------------------------------------------------------

Compliance with ERISA as follows:


Such Borrower and each ERISA Affiliate thereof are in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect.  Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code is the subject of a favorable determination,
opinion or advisory letter issued by the Internal Revenue Service, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code.  No liability has been incurred by such Borrower or any ERISA
Affiliate thereof which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;


Except where failure of any of the following representations to be correct could
not reasonably be expected to have a Material Adverse Effect, no Pension Plan
has been terminated, nor has any unpaid minimum required contributions (as
defined in Section 430 of the Code) (without regard to any waiver granted under
Section 430 of the Code), nor has any funding waiver from the Internal Revenue
Service been received or requested with respect to any Pension Plan, nor has
such Borrower or any ERISA Affiliate thereof failed to make any contributions or
to pay any amounts due and owing as required by Section 430 of the Code, Section
303 of ERISA or the terms of any Pension Plan prior to the due dates of such
contributions under Section 430 of the Code or Section 303 of ERISA, nor has
there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;


Except where the failure of any of the following representations to be correct
could not reasonably be expected to have a Material Adverse Effect, neither such
Borrower nor any ERISA Affiliate thereof has:  (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, or (C) failed to make a required contribution or payment to a
Multiemployer Plan;


No Termination Event has occurred or is reasonably expected to occur;


Except where the failure of any of the following representations to be correct
could not reasonably be expected to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the knowledge of such
Borrower, threatened concerning or involving any (A) employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by such Borrower or any ERISA Affiliate thereof, (B) Pension Plan or (C)
Multiemployer Plan;


Such Borrower represents that it is not (1) an employee benefit plan subject to
ERISA, (2) a plan or account subject to Section 4975 of the Code, (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code, or (4) a “governmental plan” within the meaning of ERISA;


Such Borrower and its Subsidiaries have filed all tax returns (Federal, state
and local) required to be filed and paid all taxes shown thereon to be due,
including interest and penalties, except to the extent that such Borrower or any
such Subsidiary is diligently contesting any such taxes in good faith and by
appropriate proceedings, and for which adequate reserves for payment thereof
have been established.


63

--------------------------------------------------------------------------------

No event has occurred or is continuing which constitutes a Default or an Event
of Default, or which constitutes, or which with the passage of time or giving of
notice or both would constitute, a default or event of default by such Borrower
or any Subsidiary thereof under any material agreement or contract, judgment,
decree or order by which such Borrower or any of its respective properties may
be bound or which would require such Borrower or any Subsidiary thereof to make
any payment thereunder prior to the scheduled maturity date therefor, where such
default could reasonably be expected to result in a Material Adverse Effect.


As of the Second Amendment Effective Date, each Borrower and each of its
Subsidiaries will be Solvent.


As of the Second Amendment Effective Date, the capitalization of each Borrower
and each Significant Subsidiary of such Borrower consists of the Capital Stock,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule II hereto.  All such outstanding Capital Stock
has been duly authorized and validly issued and are fully paid and
nonassessable.  Except as set forth in the Disclosure Documents, there are no
outstanding warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of, Capital
Stock of such Borrower or any Subsidiary of such Borrower or are otherwise
exercisable by any Person.


Such Borrower and each of its Subsidiaries has good and marketable title to all
material assets and other property purported to be owned by it.


None of the properties or assets of such Borrower or any of its Subsidiaries is
subject to any Lien, except Permitted Liens.


All written information, reports and other papers and data produced by or on
behalf of such Borrower and furnished to the Administrative Agent and the
Lenders in connection with the matters covered by this Agreement were, at the
time the same were so furnished, complete and correct in all material respects. 
No document furnished or written statement made to the Administrative Agent or
the Lenders by such Borrower in connection with the negotiation, preparation or
execution of this Agreement or any other Loan Documents contains or will contain
any untrue statement of a fact material to the creditworthiness of such Borrower
or its Subsidiaries or omits or will omit to state a fact necessary in order to
make the statements contained therein not misleading.


[Reserved]


[Reserved]


None of such Borrower or any Subsidiary or Affiliate of such Borrower:  (i) is a
Sanctioned Person or currently the subject or target of any Sanctions or (ii)
has taken any action, directly or indirectly, that would result in a violation
by such Persons of any Anti-Corruption Laws or Sanctions.  The Lenders hereby
notify such Borrower that pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow the Lenders to identify such Borrower in
accordance with the Patriot Act.


64

--------------------------------------------------------------------------------

Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, all properties
now or in the past owned, leased or operated by such Borrower and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability under applicable
Environmental Laws.


Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of such Borrower and its Subsidiaries, such Borrower and each Subsidiary thereof
and such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof.


Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, neither such
Borrower nor any Subsidiary thereof has received any written or verbal notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does such Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened.


Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of such Borrower and its Subsidiaries, Hazardous Materials have not been
disposed of, on or transported to or from the properties now or in the past
owned, leased or operated by such Borrower or any Subsidiary thereof in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws.


Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, no judicial
proceedings or governmental or administrative action is pending, or, to the
knowledge of such Borrower, threatened, under any Environmental Law to which
such Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
such Borrower, any Subsidiary thereof or such properties or such operations that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.


65

--------------------------------------------------------------------------------

Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, there has been
no release, or to such Borrower’s knowledge, threat of release, of Hazardous
Materials at or from properties owned, leased or operated by such Borrower or
any Subsidiary thereof, now or in the past, in violation of or in amounts or in
a manner that could give rise to liability under Environmental Laws.


Such Borrower is not an EEA Financial Institution.


COVENANTS OF THE BORROWERS


Affirmative Covenants.


Until the Obligations have been finally and indefeasibly paid and satisfied in
full and the Commitments terminated, each Borrower, severally but not jointly,
covenants and agrees that such Borrower will, and will cause each of its
Subsidiaries, to:


Preservation of Existence, Etc.  Preserve and maintain its corporate or company,
as applicable, existence, material rights (statutory and otherwise) and
franchises, and take such other action as may be necessary or advisable to
preserve and maintain its right to conduct its business in the states where it
shall be conducting its business, except where failure to do so does not result
in, or could not reasonably be expected to have, a Material Adverse Effect.


Maintenance of Properties, Etc.  Maintain good and marketable title to all of
its properties which are used or useful in the conduct of its business, and
preserve, maintain, develop and operate in substantial conformity with all laws
and material contractual obligations, all such properties in good working order
and condition, ordinary wear and tear excepted, except where such failure would
not result in a Material Adverse Effect.


Ownership.  Cause the Parent to own, directly or indirectly, at all times 100%
of the Capital Stock having voting rights of such Borrower.


Compliance with Material Contractual Obligations, Laws, Etc.  Comply with the
requirements of all material contractual obligations and all applicable laws,
rules, regulations and orders, the failure to comply with which could reasonably
be expected to result in a Material Adverse Effect, such compliance to include,
without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent diligently contested in good faith and by appropriate proceedings
and for which adequate reserves for the payment thereof have been established,
and complying with the requirements of all applicable Environmental Laws, and
other health and safety matters.


Insurance.  Maintain insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar businesses and similarly
situated.


66

--------------------------------------------------------------------------------

Visitation Rights; Keeping of Books.  At any reasonable time and from time to
time, upon reasonable advance notice, permit the Administrative Agent or any of
the Lenders or any agents or representatives thereof, to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, such Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of such Borrower and any of its Subsidiaries with
any of their respective officers or directors and with their respective
independent certified public accountants and keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and liabilities of such Borrower in accordance with
GAAP, consistent with the procedures applied in the preparation of the financial
statements referred to in Section 5.01(f) hereof.


Transactions with Affiliates.  Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
its Affiliates on terms that are fair and reasonable and no less favorable to
such Borrower or such Subsidiary than it would obtain in a comparable
arm’s‑length transaction with a Person not an Affiliate.


Use of Proceeds.  Use the proceeds of the facility created by this Agreement
solely for the following purposes:  (i) on the Closing Date, the repayment in
full of all loans or reimbursement obligations under the Existing Credit
Facility; and (ii) on and after the Closing Date, general corporate purposes,
including, without limitation, issuance of Letters of Credit to support working
capital needs of such Borrower.


Loan Documents.  Perform and comply in all material respects with each of the
provisions of each Loan Document to which it is a party.


Risk Management.  Perform and comply in all material respects, and require its
Subsidiaries to perform and comply in all material respects, with any risk
management policies developed by such Borrower, including such policies, if
applicable, related to (i) the retail and wholesale inventory distribution and
trading procedures and (ii) dollar and volume limits.


[Reserved]


[Reserved]


Compliance with Sanctions and Anti-Corruption Laws.  Comply with any obligations
that it may have under any Anti-Corruption Laws and maintain in effect and
enforce policies and procedures designed to ensure compliance by such Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.  In the event that such
Borrower becomes aware that it is not in compliance with any applicable
Sanctions or Anti-Corruption Laws, such Borrower shall notify the Administrative
Agent and diligently take all actions required thereunder to become compliant.


Further Assurances.  At the expense of such Borrower, promptly execute and
deliver, or cause to be promptly executed and delivered, all further instruments
and documents, and take and cause to be taken all further actions, that may be
reasonably necessary or that the Required Lenders through the Administrative
Agent may reasonably request, to enable the Lenders and the Administrative Agent
to enforce the terms and provisions of this Agreement and the Loan Documents and
to exercise their rights and remedies hereunder.  In addition, such Borrower
will use all reasonable efforts to duly obtain Governmental Actions required
from time to time on or prior to such date as the same may become legally
required, and thereafter to maintain all such Governmental Actions in full force
and effect, except where such failure would not result in a Material Adverse
Effect.


67

--------------------------------------------------------------------------------

Compliance with ERISA.  (i) Except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (x) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans of such Borrower, (y) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (z) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (zz) operate each Employee Benefit Plan of such Borrower in such a
manner that will not incur any tax liability under Section 4980B of the Code or
any liability to any qualified beneficiary as defined in Section 4980B of the
Code and (ii) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan of
such Borrower as may be reasonably requested by the Administrative Agent.


Environmental Notices.  Such Borrower shall furnish to the Administrative Agent,
on behalf of the Lenders prompt written notice of all Environmental Liabilities,
pending, threatened or anticipated Environmental Proceedings, Environmental
Notices, Environmental Judgments and Orders, and Environmental Releases at, on,
in, under or in any way affecting its properties or, to the extent such Borrower
has actual notice thereof, any adjacent property, and all facts, events or
conditions that could lead to any of the foregoing; provided that such Borrower
shall not be required to give such notice unless it reasonably believes that any
of the foregoing, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect with respect to such Borrower.


Environmental Matters.  Except where it could not reasonably be expected to have
a Material Adverse Effect with respect to such Borrower, such Borrower will not
use, produce, manufacture, process, generate, store, dispose of, manage at, or
ship or transport to or from its properties any Hazardous Materials other than
as disclosed to the Lenders in writing at or prior to the Closing Date except
for (i) Hazardous Materials used, produced, manufactured, processed, generated,
stored, disposed of or managed in the ordinary course of business in material
compliance with all applicable Environmental Requirements or (ii) other
Hazardous Materials the unlawful handling, discharge or disposal of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.


Environmental Release.  Upon becoming aware of the occurrence of an
Environmental Release that could reasonably be expected to have a Material
Adverse Effect with respect to such Borrower, such Borrower will promptly
investigate the extent of, and comply in all material respects with all
applicable Federal, state and local statutes, rules, regulations, orders and
other provisions of law relating to Hazardous Materials, air emissions, water
discharge, noise emission and liquid disposal, and other environmental, health
and safety matters, other than those the noncompliance with which would not have
a Material Adverse Effect with respect to such Borrower.


68

--------------------------------------------------------------------------------

Negative Covenants.  Until all of the Obligations have been finally and
indefeasibly paid and satisfied in full and the Commitments terminated, each
Borrower, severally but not jointly, covenants and agrees that such Borrower
will not, and will not cause or permit any of its Subsidiaries, to:


Liens, Etc.  Except as permitted in Section 6.02(c), create, incur, assume, or
suffer to exist any Lien upon or with respect to any of its properties other
than Permitted Liens.


Indebtedness.  Create or suffer, or permit to exist, any Indebtedness except for
Permitted Indebtedness.


Obligation to Ratably Secure.  Create or suffer to exist any Lien other than a
Permitted Lien, in each case to secure or provide for the payment of
Indebtedness, unless, on or prior to the date thereof, such Borrower shall have
(i) pursuant to documentation reasonably satisfactory to the Administrative
Agent and Required Lenders, equally and ratably secured the Obligations of such
Borrower under this Agreement by a Lien acceptable to the Administrative Agent
and Required Lenders, and (ii) caused the creditor or creditors, as the case may
be, in respect of such Indebtedness to have entered into an intercreditor
agreement in form, scope and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.


Mergers, Etc.  Merge or consolidate with or into any Person, except that (i) any
Subsidiary of such Borrower may merge or consolidate with or into, any other
wholly owned Subsidiary of such Borrower and (ii) any Subsidiary of such
Borrower may merge or consolidate with and into such Borrower; provided, that
such Borrower is the surviving corporation; provided, further, that in each
case, immediately after giving effect to such proposed transaction, no Event of
Default or Default with respect to such Borrower would exist.


Sale of Assets, Etc.  Sell, transfer, lease, assign or otherwise convey or
dispose of assets (whether now owned or hereafter acquired), in any single
transaction or series of transactions, whether or not related having an
aggregate book value in excess of 10% of the Consolidated assets of such
Borrower and its Consolidated Subsidiaries, except for dispositions of capital
assets in the ordinary course of business as presently conducted.


Restricted Investments.  Make or permit to exist any Investments, loans or
advances to, or acquire any assets or property of any other Person, except for
Permitted Investments.


New Business.  Enter into any business, in any material respect, which is not
similar to such Borrower’s and its Subsidiaries’ business as of the Closing
Date.


Distributions.  Pay any dividends on or make any other distributions in respect
of any Capital Stock or redeem or otherwise acquire any such Capital Stock
provided, that (i) any Subsidiary of such Borrower may pay regularly scheduled
dividends or make other distributions to such Borrower; (ii) if no Default or
Event of Default with respect to such Borrower exists or would result therefrom,
such Borrower may pay distributions or dividends in either cash or Capital Stock
of such Borrower or may redeem or otherwise acquire its Capital Stock, and (iii)
such Borrower may cause (a) the redemption of its Capital Stock having a
preferred interest or (b) the acquisition of Capital Stock having a preferred
interest of any trust created by such Borrower solely for the purpose of issuing
preferred equity interests, the proceeds of which will be used by such trust to
fund loans to such Borrower, only if, in each case, (I) such redemption or
acquisition is effected by the proceeds of Capital Stock issued by the Parent,
or (II) such redemption or acquisition is effected with proceeds from Permitted
Indebtedness; provided, that before and after such redemption or acquisition as
described in (I) and (II) above, no Default or Event of Default with respect to
such Borrower has occurred and is continuing.


69

--------------------------------------------------------------------------------

Constituent Documents, Etc.  Change in any material respect the nature of its
certificate of incorporation, by-laws, or other similar documents, or accounting
policies or accounting practices (except as required or permitted by the
Financial Accounting Standards Board or GAAP).


Fiscal Year.  Change its Fiscal Year.


Use of Proceeds.  Request any Extension of Credit, or use the proceeds of any
Extension of Credit, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Issuing Lender, Swingline Lender, or otherwise)
of Sanctions.


Reporting Requirements.


So long as any Lender shall have any Commitment hereunder or any Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, each Borrower will provide to the Administrative Agent:


as soon as available and in any event within sixty (60) days after the end of
each of the first three fiscal quarters of each fiscal year of such Borrower
(with respect to SJIU, commencing as of the fiscal quarter ending September 30,
2019), a consolidated and consolidating balance sheet of such Borrower and its
Consolidated Subsidiaries as at the end of such fiscal quarter and consolidated
and consolidating statements of income, retained earnings and cash flows of such
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such fiscal quarter, all
in reasonable detail and duly certified by the chief financial officer or the
treasurer of such Borrower as fairly presenting in all material respects the
financial condition of such Borrower and its Consolidated Subsidiaries as at
such date and the results of operations of such Borrower and its Consolidated
Subsidiaries for the periods ended on such date, except for normal year-end
adjustments, all in accordance with GAAP consistently applied (for purposes
hereof delivery of such Borrower’s appropriately completed Form 10‑Q will be
sufficient in lieu of delivery of such consolidated balance sheet and
consolidated statements of income, retained earnings and cash flows), together
with a Compliance Certificate, in the form of Exhibit G, of the chief financial
officer or the treasurer of such Borrower (A) demonstrating and certifying
compliance by such Borrower with the covenants set forth in Section 6.04 and (B)
stating that no Event of Default or Default with respect to such Borrower has
occurred and is continuing or, if an Event of Default or Default with respect to
such Borrower has occurred and is continuing, a statement as to the nature
thereof and the action which such Borrower has taken and proposes to take with
respect thereto;


70

--------------------------------------------------------------------------------

as soon as available and in any event within one hundred five (105) days after
the end of each fiscal year of such Borrower, a copy of the annual report for
such fiscal year for such Borrower and its Consolidated Subsidiaries, containing
consolidated and consolidating financial statements for such year certified by,
and accompanied by an unqualified opinion of, independent public accountants
reasonably acceptable to the Administrative Agent (for purposes hereof, delivery
of such Borrower’s appropriately completed Form 10‑K will be sufficient in lieu
of delivery of such financial statements), together with a Compliance
Certificate, in the form of Exhibit G, of the chief financial officer or the
treasurer of such Borrower (A) demonstrating and certifying compliance by such
Borrower with the covenants set forth in Section 6.04 and (B) stating that no
Event of Default or Default with respect to such Borrower has occurred and is
continuing or, if an Event of Default or Default with respect to such Borrower
has occurred and is continuing, a statement as to the nature thereof and the
action which such Borrower has taken and proposes to take with respect thereto;


as soon as possible and in any event within five (5) days after such Borrower
becomes aware of the occurrence of each Event of Default and each Default with
respect to such Borrower, a statement of the chief financial officer of such
Borrower setting forth details of such Event of Default or Default and the
action which such Borrower has taken and proposes to take with respect thereto;


upon such Borrower obtaining knowledge of the following, such Borrower will give
written notice to the Administrative Agent promptly (and in any event within ten
Business Days) of any of the following:  (i) any unfavorable determination
letter from the Internal Revenue Service regarding the qualification of an
Employee Benefit Plan of such Borrower under Section 401(a) of the Code (along
with a copy thereof), (ii) all notices received by such Borrower or any of its
ERISA Affiliates of the PBGC’s intent to terminate any Pension Plan of such
Borrower or to have a trustee appointed to administer any Pension Plan of such
Borrower, (iii) all notices received by such Borrower or any of its ERISA
Affiliates from a Multiemployer Plan sponsor concerning the imposition or amount
of withdrawal liability in the amount of at least $1,000,000 pursuant to Section
4202 of ERISA and (iv) such Borrower or any of its ERISA Affiliates has filed or
intends to file a notice of intent to terminate any Pension Plan of such
Borrower under a distress termination within the meaning of Section 4041(c) of
ERISA;


as soon as possible and in any event within five (5) days after such Borrower
becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (A) of the type described in Section 5.01(e) or (B)
for which the Administrative Agent or the Lenders will be entitled to indemnity
under Section 9.05;


as soon as possible and in any event within five (5) days after the sending or
filing thereof, copies of all material reports that such Borrower sends to any
of its security holders, and copies of all reports and registration statements
which such Borrower or any of its Subsidiaries files with the Securities and
Exchange Commission or any national securities exchange;


as soon as possible and in any event within five (5) days after requested, such
other information respecting the business, properties, assets, liabilities
(actual or contingent), results of operations, prospects, condition or
operations, financial or otherwise, of such Borrower or any Subsidiary thereof
as any Lender through the Administrative Agent may from time to time reasonably
request;


71

--------------------------------------------------------------------------------

from time to time and promptly upon each request, information with respect to
such Borrower as a Lender may reasonably request in order to comply with the
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act; and


promptly, upon knowledge of any change in the Debt Rating of such Borrower, a
certificate stating that the Debt Rating of such Borrower has changed with
evidence of the new Debt Rating.


Information required to be delivered pursuant to this Section 6.03 shall be
deemed to have been delivered if such information shall have been posted by such
Borrower on an Intralinks or similar site to which the Administrative Agent has
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and such Borrower shall have notified
the Administrative Agent of the availability of all Form 10-Q and Form 10-K
reports; provided that, if requested by the Administrative Agent or any Lender,
such Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender.  Information required to be delivered
pursuant to this Section 6.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.


Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of such Borrower hereunder that have
been approved by such Borrower in writing including via electronic transmission
(collectively, “Informational Materials”) by posting the Informational Materials
on SyndTrak Online or another similar electronic means (collectively, the
“Electronic Means”) and (b) certain prospective Lenders (“Public Lenders”) may
not wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to such Borrower or
its Affiliates or any of their respective securities, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities.  Lenders will assume that all Informational Materials, other than
publicly available Informational Materials filed pursuant to the Exchange Act or
posted on such Borrower’s website, include MNPI.  Each Borrower hereby agrees
that in the event any Informational Materials will not contain MNPI, such
Borrower will notify Administrative Agent in writing (except with respect to
Informational Materials filed pursuant to the Exchange Act, or posted on such
Borrower’s website, which shall be deemed public) and such Borrower shall be
deemed to have authorized the Administrative Agent, the Issuing Lenders and the
Lenders to treat such Informational Materials as not containing any MNPI
(although it may be sensitive and proprietary) with respect to such Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Informational Materials constitute
Information, such Information shall be treated as set forth in Section 9.16
hereof).  Before distribution of any Informational Materials (a) to prospective
Private Lenders, each Borrower shall provide the Administrative Agent with
written authorization (including email) authorizing the dissemination of the
Informational Materials and (b) to prospective Public Lenders, each Borrower
shall provide the Administrative Agent with written authorization (including
email) authorizing the dissemination of the Informational Materials and
confirming, to such Borrower’s knowledge, the absence of MNPI therefrom.


72

--------------------------------------------------------------------------------

Financial Covenants.  So long as any Lender shall have any Commitment hereunder
or any Borrower shall have any obligation to pay any amount to the
Administrative Agent or any Lender hereunder, each Borrower will, unless the
Required Lenders shall otherwise consent in writing, maintain at the end of each
fiscal quarter a ratio of Indebtedness of such Borrower and its Subsidiaries on
a consolidated basis to Consolidated Total Capitalization of not more than 0.70
to 1.0; provided that, notwithstanding the foregoing, with respect to the
Original Borrower, so long as the maximum ratio of Indebtedness of such Borrower
and its Subsidiaries on a consolidated basis to Consolidated Total
Capitalization as provided in Section 5.04 of the PNC Credit Agreement (or other
corresponding section as subsequently amended or modified) is less than the
maximum ratio of Indebtedness of such Borrower and its Subsidiaries on a
consolidated basis to Consolidated Total Capitalization as provided in this
Section 6.04, then such ratio in the PNC Credit Agreement shall be deemed
automatically incorporated by reference in this Agreement as if set forth fully
herein, mutatis mutandis.


EVENTS OF DEFAULT


Events of Default.  Each of the following events should they occur and be
continuing with respect to a Borrower shall constitute an “Event of Default”
with respect to such Borrower:


Such Borrower shall fail to pay (i) any amount of principal of any Loan made to
such Borrower or on any Reimbursement Obligation in respect of a Letter of
Credit issued for the account of such Borrower when the same becomes due and
payable or (ii) any interest, fees or any other amount payable by such Borrower
hereunder within five (5) Business Days of when the same becomes due and
payable; or


Any representation or warranty made by or on behalf of such Borrower or any
Subsidiary thereof in this Agreement, any Loan Document or by or on behalf of
such Borrower or any Subsidiary thereof (or any of their officers) in connection
with this Agreement, any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or


Such Borrower shall fail (i) to perform or observe any term, covenant or
agreement contained in Section 6.01(a), (c), (e), (g), (h), (i) or (j), Section
6.02 (other than subsection (i)), Section 6.03, or Section 6.04, or (ii) to
perform or observe any other term, covenant or agreement contained in this
Agreement (other than obligations specifically set forth elsewhere in this
Section 7.01) on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement, shall remain unremedied for
thirty (30) days after written notice thereof shall have been given to such
Borrower by the Administrative Agent or any Lender; or


73

--------------------------------------------------------------------------------

Such Borrower or any Significant Subsidiary thereof shall fail to pay any
principal of or premium or interest on any Indebtedness (other than Indebtedness
incurred by such Borrower under this Agreement) thereof in the aggregate (for
all such Persons) in excess of $25,000,000, when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit (with or without the giving of notice, but without any further lapse of
time) the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or


Such Borrower or any Significant Subsidiary thereof shall (i) generally not pay
its debts as such debts become due, or (ii) admit in writing its inability to
pay its debts generally, or (iii) make a general assignment for the benefit of
creditors, or (iv) any case or proceeding shall be commenced by or against such
Borrower or a Significant Subsidiary thereof seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Laws, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding commenced against it (but not commenced by it), such proceeding shall
remain undismissed or unstayed for a period of forty-five (45) days, or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur or such Borrower or a Significant Subsidiary thereof shall
consent to or acquiesce in any such proceeding; or such Borrower or a
Significant Subsidiary thereof shall take any corporate action to authorize any
of the actions set forth above in this subsection (e); or


Any judgments or orders for the payment of money in excess of $25,000,000 (in
the aggregate) shall be rendered against such Borrower or any Significant
Subsidiary thereof and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order or (ii) there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
any such judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; or


The obligations of such Borrower or any Subsidiary thereof under this Agreement
or any other Loan Document shall become unenforceable, or such Borrower or any
Subsidiary thereof, or any court or governmental or regulatory body having
jurisdiction over such Borrower or any Subsidiary thereof, shall so assert in
writing or such Borrower or any Subsidiary thereof shall contest in any manner
the validity or enforceability thereof; or


The occurrence of a Termination Event with respect to such Borrower; or


Any Governmental Action with respect to such Borrower shall be rescinded,
revoked, otherwise terminated, or amended or modified in any manner which is
materially adverse to the interests of the Lenders and the Administrative Agent;
or


An “Event of Default” or “Default” under the SJI Credit Agreement; or


74

--------------------------------------------------------------------------------

A Change in Control shall occur.


Upon an Event of Default.  Upon the occurrence of an Event of Default with
respect to a Borrower, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to such Borrower:


Acceleration; Termination of Credit Facility.  (i) Declare the principal of and
interest on the Reimbursement Obligations of such Borrower, the Loans made to
such Borrower, the Notes issued by such Borrower and the other Obligations of
such Borrower (except for Hedging Obligations, which shall be governed by the
terms and conditions of the documents controlling such obligations) at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder), to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement to the contrary notwithstanding,
and (ii) terminate the obligation of each Lender to issue Letters of Credit for
such Borrower’s account or to make any Loans or other Extensions of Credit to
such Borrower and any right of such Borrower to request Letters of Credit, Loans
or other Extensions of Credit hereunder; provided, that upon the occurrence of
an Event of Default with respect to such Borrower specified in Section 7.01(e),
the obligation of each Lender to issue Letters of Credit for such Borrower’s
account or to make Loans or other Extensions of Credit to such Borrower shall be
automatically terminated and all Obligations of such Borrower (except for
Hedging Obligations, which shall be governed by the terms and conditions of the
documents controlling such obligations) shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding.


Letters of Credit.  With respect to all Letters of Credit issued for the account
of such Borrower with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to Section 7.02(a), require
such Borrower at such time to deposit in a cash collateral account with the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Obligations of such Borrower.  After all such Letters
of Credit shall have expired or been fully drawn upon, and all Obligations of
such Borrower shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to such Borrower.


Rights and Remedies Cumulative; Non-Waiver; Etc.


The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise.  No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between any Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.


75

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against any Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 7.02 for the benefit of all the Lenders and the Issuing Lenders;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.04 (subject to the terms of Section 2.16), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.16, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


THE ADMINISTRATIVE AGENT


Appointment and Authority.  Each of the Lenders and each Issuing Lender hereby
irrevocably designates and appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and no Borrower or any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


76

--------------------------------------------------------------------------------

Rights as a Lender.  The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


Exculpatory Provisions.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:


shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.


shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower or any of their respective Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01 or Section 7.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the applicable Borrower, a
Lender or an Issuing Lender.


77

--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).


Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


Delegation of Duties.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the facilities created under
this Agreement as well as activities as Agent.


78

--------------------------------------------------------------------------------

Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective on the Resignation Effective Date and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
9.05 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent or continues to hold
collateral security.


Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as an Issuing Lender and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.


Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and each
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
each Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


79

--------------------------------------------------------------------------------

No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none of
the syndication agents, documentation agents, co-agents, joint book runners,
lead manager, arrangers, lead arrangers or co-arrangers listed on the cover page
or signature pages hereof shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender, the Swingline Lender or
the Issuing Lender hereunder.


Administrative Agent May File Proof of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Borrower, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on such Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:


to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent) allowed in such judicial proceeding; and


to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent hereunder.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.


Certain ERISA Matters.


Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers, that at least one of the
following is and will be true:


80

--------------------------------------------------------------------------------

such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments, or this Agreement;


the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or


such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto),


81

--------------------------------------------------------------------------------

MISCELLANEOUS


Amendments, Etc.  No amendment or waiver of any provision of this Agreement, nor
consent to any departure by any Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
and the Borrowers, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
except as otherwise provided in Section 2.18, no such waiver and no such
amendment, supplement or modification shall (a) extend the Termination Date or
the maturity of any Loan or unreimbursed drawing, or reduce the rate or extend
the time of payment of interest in respect thereof, or reduce any fee payable to
any Lender hereunder or extend the time for the payment thereof or increase the
amount of any Lender’s Commitment, in each case without the written consent of
each Lender directly and adversely affected thereby (provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
any Borrower to pay interest at the rate set forth in Section 2.10(c) during the
continuance of an Event of Default with respect to such Borrower), (b) amend,
modify or waive any provision of this Section 9.01 or Section 9.09(d) or reduce
the percentage specified in the definition of Required Lenders, or consent to
the assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement, in each case without the written consent of all the
Lenders, (c) amend, modify or waive any provision of Article VIII without the
written consent of the Administrative Agent, (d) waive, modify or eliminate any
of the conditions precedent specified in Section 4.01, in each case without the
written consent of all the Lenders, (e) forgive principal, interest, fees or
other amounts payable hereunder without the written consent of each Lender
directly and adversely affected thereby, (f) amend, modify or waive any right or
duty of any Issuing Lender under this Agreement without the written consent of
such Issuing Lender, (g) waive any requirement for the release of collateral
without the written consent of all the Lenders or (h) amend, modify or waive any
right or duty of the Swingline Lender under this Agreement without the written
consent of the Swingline Lender; provided further, that (i) each Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, and (ii) the Administrative Agent and the Borrowers
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrowers
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.


Notices, Etc.


Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in paragraph (b) below), all notices
and other communications provided for hereunder shall be in writing (including
telegraphic communication) and delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:


82

--------------------------------------------------------------------------------

Any Borrower:


South Jersey Industries, Inc.
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention:  Ann T. Anthony
Facsimile No.:  (609) 561-8225


With a copy to:


Cozen O’Connor
One Liberty Place
1650 Market Street, Suite 2800
Philadelphia, Pennsylvania 19103
Attention:  Richard J. Busis, Esq.
Facsimile No.:  (215) 665-2013


The Administrative Agent or Swingline Lender:


Wells Fargo Bank, National Association
1525 W W.T. Harris Boulevard
Charlotte, NC 28262
Mail Code:  D1109-019
Attention:  Syndication Agency Services
Telephone:  704-590-2703
Facsimile:  704-715-0092


With a copy to:


Wells Fargo Bank, National Association
301 S. College St., 11th Floor
Charlotte, NC 28202
MAC:  D1053-115
Attention:  Patrick Engel
Telephone:  704-374-2385
Facsimile:  704-410-0331


With a copy to:


Robinson, Bradshaw & Hinson, P.A.
101 North Tryon Street
Suite 1900
Charlotte, North Carolina 28246-0103
Attention:  Jeffrey A. Henson, Esq.
Facsimile No.:  (704) 373-3942


If to any Issuing Lender, to it at its address, fax number, e-mail address or
telephone number most recently specified by it in a notice delivered to the
Administrative Agent and the Borrowers (or, in the absence of any such notice,
to the address, fax number, e-mail address or telephone number set forth in the
administrative questionnaire of the Lender that is serving as such Issuing
Lender or is an Affiliate thereof).


83

--------------------------------------------------------------------------------

If to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties.  All such notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).  Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).


Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Lender pursuant to Article II if such Lender or such
Issuing Lender, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.


Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.


Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Informational Materials available to the Issuing Lenders
and the other Lenders by posting the Informational Materials on the Platform. 
The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Informational
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Informational Materials.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Informational Materials or the Platform.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
such Borrower’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Borrower, any Lender, any Issuing Lender or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).


84

--------------------------------------------------------------------------------

No Waiver; Remedies.  No failure on the part of the Administrative Agent, the
Issuing Lender or any Lender to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.


Set-off.


If an Event of Default with respect to a Borrower shall have occurred and be
continuing, the Administrative Agent, each Lender, each Issuing Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Administrative Agent, such Lender, such
Issuing Lender or any such Affiliate to or for the credit or the account of such
Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such Issuing Lender, irrespective of whether or not such Lender or 
such Issuing Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or such Issuing
Lender different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender, such Issuing Lender or their respective Affiliates may have; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (i) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.07 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lender, and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates may have.  Each
Lender and each Issuing Lender agrees to notify the applicable Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


85

--------------------------------------------------------------------------------

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:


if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and


the provisions of this paragraph shall not be construed to apply to (A) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to such Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).


Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.


Indemnification.  Each Borrower shall, severally and not jointly, indemnify the
Administrative Agent (and any sub-agent thereof), Arrangers, each Lender and the
each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related reasonable out-of-pocket expenses (and shall pay or reimburse any such
Indemnitee for including the fees, charges and disbursements of any counsel for
any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by such Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the any Issuing Lender to honor a
demand for payment under a Letter of Credit issued by such Issuing Lender if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by such
Borrower or any Subsidiary thereof, or any Environmental Claim related in any
way to such Borrower or any Subsidiary thereof, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by such Borrower or any Subsidiary thereof, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by the
U.S. Department of the Treasury’s Office of Foreign Assets Control),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, in each case to the
extent of such Borrower’s Applicable Share (unless attributable to a specific
Borrower, in which case such Borrower shall be solely liable), provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of an Indemnitee or (y)
result from a claim brought by such Borrower or any Subsidiary thereof against
an Indemnitee or any controlled Affiliate or other Related Party of such
Indemnitee directly involved in the with the transactions contemplated by this
Agreement for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Subsidiary has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.


86

--------------------------------------------------------------------------------

To the extent that a Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Lender, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s Commitment Percentage at
such time, or if the Commitments have been reduced to zero, then based on such
Lender’s Commitment Percentage immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in connection
with such capacity.  The obligations of the Lenders under this paragraph are
subject to the provisions of Section 2.16.


To the fullest extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.  In addition, and without limitation of the indemnity provided in this
Section, the Administrative Agent and each Lender agree not to assert any claim
against any Borrower on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, or the
transactions contemplated hereby or thereby.


87

--------------------------------------------------------------------------------

All amounts due under this Section 9.05 shall be payable promptly after demand
therefor.  Nothing in this Section 9.05 is intended to limit any Borrower’s
obligations contained in Article II.  Without prejudice to the survival of any
other obligation of any Borrower hereunder, the indemnities and obligations of
the Borrowers contained in this Section 9.05 shall survive the payment in full
of amounts payable pursuant to Article II and Article III and the termination of
the Commitments.


Liability of the Lenders.


Each Borrower assumes all risks of the acts or omissions of each beneficiary or
transferee of the Letters of Credit issued for its account with respect to their
use of such Letters of Credit.  None of the Issuing Lenders, the Administrative
Agent, the Lenders nor any of their respective officers or directors shall be
liable or responsible for:  (a) the use which may be made of any Letter of
Credit or any acts or omissions of each beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by any Issuing
Lender against presentation of documents which do not comply with the terms of
any Letter of Credit issued by it, including failure of any documents to bear
any reference or adequate reference to any such Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under the
Letters of Credit, except that the applicable Borrower shall have a claim
against the applicable Issuing Lender and such Issuing Lender shall be liable to
such Borrower, to the extent of any direct, as opposed to consequential, damages
suffered by such Borrower which such Borrower proves were caused by (i) such
Issuing Lender’s willful misconduct or gross negligence in determining whether
documents presented under any Letter of Credit issued by it for the account of
such Borrower are genuine or comply with the terms of such Letter of Credit or
(ii) the Issuing Lender’s willful or grossly negligent failure, as determined by
a court of competent jurisdiction, to make lawful payment under the Letters of
Credit issued for the account of such Borrower after the presentation to it of a
certificate strictly complying with the terms and conditions of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept original or facsimile (including telecopy) certificates
presented under the Letters of Credit that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.


88

--------------------------------------------------------------------------------

Costs, Expenses and Taxes.  Each Borrower, severally but not jointly, agrees to
pay on demand its Applicable Share (unless such cost or expense is attributable
to a specific Borrower, in which case such Borrower shall be solely liable for
such amount) of all reasonable costs and expenses in connection with the
preparation, issuance, delivery, filing, recording, and administration of this
Agreement, the Letters of Credit, the Loans, the other Extensions of Credit and
any other documents which may be delivered in connection with this Agreement,
including, without limitation, the reasonable fees and out‑of‑pocket expenses of
counsel for the Administrative Agent and the Issuing Lenders incurred in
connection with the preparation and negotiation of this Agreement, the issuance
of Letters of Credit, the Loans, the other Extensions of Credit and any document
delivered in connection therewith and all reasonable costs and expenses incurred
by the Administrative Agent (and, in the case of clause (ii) below, the Issuing
Lenders, and in the case of clause (iii) or (iv) below, any Lender) (including
reasonable fees and out of pocket expenses of counsel) in connection with (i)
with the use of Intralinks Inc., SyndTrak or other similar information
transmission systems in connection with the Loan Documents, (ii) the transfer,
drawing upon, change in terms, maintenance, renewal or cancellation of this
Agreement, the Letters of Credit, the Loans and the other Extensions of Credit,
(iii) any and all amounts which the Administrative Agent or any Lender has paid
relative to the Administrative Agent’s or such Lender’s curing of any Event of
Default resulting from the acts or omissions of such Borrower under this
Agreement or any other Loan Document, (iv) the enforcement of, or protection of
rights under, this Agreement or any other Loan Document (whether through
negotiations, legal proceedings or otherwise), (v) any action or proceeding
relating to a court order, injunction, or other process or decree restraining or
seeking to restrain the Issuing Lender from paying any amount under the Letters
of Credit or (vi) any waivers or consents or amendments to or in respect of this
Agreement, the Letters of Credit, the Loans or the other Extensions of Credit
requested by such Borrower.  In addition, each Borrower shall pay its Applicable
Share (unless such cost or expense is attributable to a specific Borrower, in
which case such Borrower shall be solely liable for such amount) of any and all
stamp and other taxes and fees payable or determined to be payable in connection
with the execution, delivery, filing and recording of this Agreement, the
Letters of Credit, the Loans, the other Extensions of Credit or any of such
other documents, and agree to save the Issuing Lender, the Administrative Agent
and the Lenders harmless from and against any and all liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes and
fees.  Without prejudice to the survival of any other agreement of any Borrower
hereunder, the agreements and obligations of the Borrowers, the Administrative
Agent, the Lenders and the Issuing Lender contained in this Section shall
survive the payment in full of the Obligations and the termination of the
Commitments.


To the extent that any Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Lender, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
payment is sought based on each Lender’s Commitment Percentage at such time, or
if the Commitments have been reduced to zero, then based on such Lender’s
Commitment Percentage immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such Issuing Lender or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this paragraph are subject to
the provisions of Section 2.16.


89

--------------------------------------------------------------------------------

[Reserved]


Benefit of Agreement.


Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


Minimum Amounts.


in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


in any case not described in paragraph (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default with respect to such Borrower has occurred
and is continuing, each Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that each Borrower shall be deemed
to have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by such Borrower prior to such
fifth (5th) Business Day;


90

--------------------------------------------------------------------------------

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned;


Required Consents.  No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:


the consent of each Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default with respect to such Borrower
has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, that each Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;


the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and


the consents of the Issuing Lenders and the Swingline Lender shall be required
for any assignment.


Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an administrative
questionnaire.


No Assignment to Certain Persons.  No such assignment shall be made to (A) any
Borrower or any of their respective Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).


No Assignment to Natural Persons.  No such assignment shall be made to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person).


91

--------------------------------------------------------------------------------

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Lender, the
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.17, 2.21, 9.05 and 9.07 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a Person
specified in paragraph (b)(vi) of this Section or any Borrower or any of their
respective Subsidiaries or Affiliates, which shall be null and void).


Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.


92

--------------------------------------------------------------------------------

Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural Person, a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or any
Borrower or any Affiliates or Subsidiaries of a Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, Issuing Lenders, Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Sections 9.05 and 9.07 with respect to any payments made by such
Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders.  Subject to paragraph (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.17 and 2.21 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.04 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.16 as though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.17 and 2.21 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with each Borrower’s prior written consent.  No Participant
shall be entitled to the benefits of Section 2.17 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.17 as though
it were a Lender.


93

--------------------------------------------------------------------------------

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


Severability.  Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.


Governing Law.  This agreement shall be governed by, and construed in accordance
with, the laws of the state of New York.


Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.


Submission To Jurisdiction; Waivers.  Each Borrower hereby irrevocably and
unconditionally:


agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Lender, the
Swingline Lender, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than Courts of the State of New York, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof, and submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by Applicable Law, in such federal court;


consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;


agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Borrower at its address set
forth in Section 9.02 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto; and


agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction.


This Section 9.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.


94

--------------------------------------------------------------------------------

Acknowledgments.  Each Borrower hereby acknowledges:


it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and other Loan Documents;


neither the Administrative Agent, the Issuing Lenders nor any Lender has a
fiduciary relationship to such Borrower, and the relationship between the
Administrative Agent, the Issuing Lender and any Lender, on the one hand, and
such Borrower on the other hand, is solely that of debtor and creditor; and


no joint venture exists between such Borrower and the Administrative Agent, the
Issuing Lender or any Lender.


Waivers of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.  THIS SECTION 9.15 SHALL NOT BE CONSTRUED TO CONFER A
BENEFIT UPON, OR GRANT A RIGHT OR PRIVILEGE TO, ANY PERSON OTHER THAN THE
PARTIES HERETO.


Confidentiality.  Each of the Administrative Agent, the Lenders and the Issuing
Lenders agree to maintain the confidentiality of the Information (as defined
below) with respect to each Borrower and use it only for purposes of this
Agreement, the Loan Documents and the transactions contemplated hereby and
thereby, or for any other reason relating to this Agreement, except that
Information with respect to any Borrower may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives for the purpose of
evaluating, negotiating or entering into transactions contemplated hereby (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency, or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or any
legal, judicial, administrative or other compulsory process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies under this
Agreement or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap derivative or other
transaction under which payments are to be made by reference to such Borrower
and its obligations, this Agreement or payments hereunder, (g) with the consent
of such Borrower, (h) to Thomson Reuters, other bank market data collectors and
other similar bank trade publications, such information to consist of deal terms
and other information customarily found in such publications, or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than such Borrower and such source is
not known by the Person receiving such Information to be in violation of this
Section 9.16 or (j) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliate or (k) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to this Agreement.  For
purposes of this Section, “Information” means all information received from or
on behalf of any Borrower or any Subsidiary thereof relating to such Borrower or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Lender on a nonconfidential basis without breach of this Section
9.16 prior to disclosure by such Borrower or any Subsidiary thereof; provided
that, in the case of information received from such Borrower or any Subsidiary
thereof after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Each of the
Administrative Agent, the Issuing Lender, the Lenders and Participants shall
promptly notify the applicable Borrower of its receipt of any subpoena or
similar process or authority, unless prohibited therefrom by the issuing
Person.  The confidentiality obligations applicable to the Administrative Agent,
the Lenders and the Issuing Lenders in this Section 9.16 shall supersede any
confidentiality obligations applicable to such parties in the Commitment Letter
dated June 28, 2017 between the Original Borrower and the Commitment Parties (as
defined therein).


95

--------------------------------------------------------------------------------

Counterparts; Integration; Effectiveness; Electronic Execution.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the any Issuing Lender, the Swingline Lender and/or
any Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.


The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


96

--------------------------------------------------------------------------------

Reversal of Payments.  To the extent any Borrower makes a payment or payments to
the Administrative Agent for the ratable benefit of the Lenders or the
Administrative Agent receives any payment or proceeds of any collateral which
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Law, other
Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations of such Borrower or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.


No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between such
Borrower, on the one hand, and the Administrative Agent, the Arrangers, the
Lenders, and the Issuing Lenders on the other hand, and such Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers, the Lenders, and the Issuing Lenders
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for such Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arrangers, the Lenders, or the Issuing Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of such Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger, Lender, or Issuing Lender has advised or is currently advising such
Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arrangers, the Lenders, or the Issuing Lenders has any
obligation to such Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Administrative Agent,
the Arrangers, the Lenders, and the Issuing Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of such Borrower and
its Affiliates, and none of the Administrative Agent, the Arrangers, the Lenders
or the Issuing Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arrangers, the Lenders, and the Issuing Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and such Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.


97

--------------------------------------------------------------------------------

Each Borrower acknowledges and agrees that each Lender, the Arrangers and any
Affiliate thereof may lend money to, invest in, and generally engage in any kind
of business with, such Borrower or any of its Affiliates or any other person or
entity that may do business with or own securities of any of the foregoing, all
as if such Lender, Arranger or Affiliate thereof were not a Lender or Arranger
or an Affiliate thereof (or an agent or any other person with any similar role
under this Agreement) and without any duty to account therefor to any other
Lender, the Arrangers, any Borrower or any Affiliate of the foregoing.  Each
Lender, the Arrangers and any Affiliate thereof may accept fees and other
consideration from any Borrower or any Affiliate thereof for services in
connection with this Agreement or otherwise without having to account for the
same to any other Lender, the Arrangers, any Borrower or any Affiliate of the
foregoing.


Acknowledgment and Consent to Bail-In of EEA Financial Institutions.  Solely to
the extent any Lender or Issuing Lender that is an EEA Financial Institution is
a party to this Agreement and notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Lender or
Issuing Lender that is an EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Lender that is an EEA Financial Institution; and


the effects of any Bail-In Action on any such liability, including, if
applicable:


a reduction in full or in part or cancellation of any such liability;


a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.


[SIGNATURE PAGES FOLLOW]


98

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, an Issuing Lender, as Swingline Lender and as a Lender
       
By:
     
Name:
   
Title:




--------------------------------------------------------------------------------

 
SOUTH JERSEY GAS COMPANY
     
By:
     
Name:  Ann T. Anthony
   
Title:    Vice President and Treasurer
       
SJI UTILITIES, INC.
     
By:
     
Name:  Ann T. Anthony
   
Title:    Vice President and Treasurer




--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
 
as an Issuing Lender and as a Lender
     
By:


   
Name:
   
Title:




--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
 
as an Issuing Lender and as a Lender
     
By:


   
Name:
   
Title:




--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION,
 
as an Issuing Lender and as a Lender
     
By:


   
Name:
   
Title:




--------------------------------------------------------------------------------

 
CITIZENS BANK OF PENNSYLVANIA,
 
as a Lender
     
By:


   
Name:
   
Title:




--------------------------------------------------------------------------------

 
TD BANK, N.A.,
 
as an Issuing Lender and as a Lender
     
By:


   
Name:
   
Title:




--------------------------------------------------------------------------------

 
BRANCH BANKING AND TRUST COMPANY,

  as a Lender        
By:


   
Name:
   
Title:




--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
     
By:


   
Name:
   
Title:




--------------------------------------------------------------------------------

 
MANUFACTURERS AND TRADERS TRUST COMPANY,

  as a Lender        
By:


   
Name:
   
Title:




--------------------------------------------------------------------------------

 
PROVIDENT BANK,
 
as a Lender
     
By:


   
Name:
   
Title:






--------------------------------------------------------------------------------